 



Exhibit 10.1



 
 

LENNOX INTERNATIONAL INC.

 

SECOND AMENDED AND RESTATED
REVOLVING CREDIT FACILITY AGREEMENT

Dated
as of
July 8, 2005

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

and

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

with

BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES, INC.
as Joint Lead Arrangers



 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1.   DEFINITIONS     1  
 
                     Section 1.01.   Defined Terms     1        Section 1.02.  
Terms Generally     18        Section 1.03.   Types, Facility and Currencies of
Loans     19        Section 1.04.   Exchange Rates; Currency Equivalents     19
       Section 1.05.   Additional Alternative Currencies     19  
     Section 1.06.   Change of Currency     20  
 
                ARTICLE 2.   THE CREDITS     20  
 
                     Section 2.01.   Commitments     20  
 
  (a)   Revolving Loans     20  
 
  (b)   Swingline Loans     21  
 
  (c)   Lender Participation in Swingline Loans     21        Section 2.02.  
Loans     22  
 
  (a)   Type of Loans     22  
 
  (b)   Funding Borrowings     22  
 
  (c)   Continuations and Conversions     23        Section 2.03.   Borrowing
Procedure     24        Section 2.04.   Fees     24  
 
  (a)   Facility Fee     24  
 
  (b)   Agent Fees     25  
 
  (c)   Letter of Credit Fees     25  
 
  (d)   Payment Provisions     25        Section 2.05.   Repayment of Loans;
Evidence of Indebtedness     25  
 
  (a)   Repayment     25  
 
  (b)   Maintenance of Loan Accounts by Lenders     25  
 
  (c)   Maintenance of Loan Accounts by Administrative Agent     25  
 
  (d)   Prima Facie Evidence     26        Section 2.06.   Interest on Loans;
Margin and Fees     26  
 
  (a)   Eurocurrency Rate     26  
 
  (b)   Base Rate and Eurodollar Daily Floating Rate     26  
 
  (c)   Payment of Interest     26  
 
  (d)   Determination of Applicable Margin     26        Section 2.07.   Default
Interest     27        Section 2.08.   Alternate Rate of Interest     28  
     Section 2.09.   Termination and Reduction of Commitments     28  
 
  (a)   Termination on Maturity Date     28  
 
  (b)   Optional Termination or Reduction     28  
 
  (c)   Allocation of Reduction     28        Section 2.10.   Prepayment
Including Prepayment as a Result of a Change of Control     29  
 
  (a)   Optional Prepayment     29  
 
  (b)   Required Prepayment upon Reduction or Termination of Commitments     29
 
 
  (c)   Prepayment Offer Required as a Result of a Change of Control     29  
 
  (d)   Outstandings in Excess of Commitments     30  
 
  (e)   Breakage Costs and Interest     30  

TABLE OF CONTENTS, Page i

 



--------------------------------------------------------------------------------



 



                              Page        Section 2.11.   Reserve Requirements;
Change in Circumstances     30  
 
  (a)   Change in Law; Increased Cost     30  
 
  (b)   Capital Adequacy     31  
 
  (c)   Delivery of Certificate     31  
 
  (d)   No Waiver     31  
 
  (e)   Change of Lending Office     31        Section 2.12.   Change in
Legality; Unavailability of Alternative Currency     32  
 
  (a)   Illegality     32  
 
  (b)   Unavailability of Alternative Currency Loans     32        Section 2.13.
  Pro Rata Treatment     32        Section 2.14.   Sharing of Setoffs     33  
     Section 2.15.   Payments     33        Section 2.16.   Taxes     34  
 
  (a)   Payment of Taxes; Gross Up     34  
 
  (b)   Other Taxes     34  
 
  (c)   Tax Indemnification     34  
 
  (d)   Tax Refund     34  
 
  (e)   Tax Receipts     35  
 
  (f)   Survival     35  
 
  (g)   Tax Withholding Exemptions     35  
 
  (h)   Failure to Deliver Forms     35  
 
  (i)   Mitigation by Lenders     35  
 
  (j)   No Requirement to Deliver Tax Returns     36        Section 2.17.  
Intentionally Deleted     36        Section 2.18.   Payments by Administrative
Agent to the Lenders     36        Section 2.19.   Letters of Credit     36  
 
  (a)   The Letter of Credit Commitment     36  
 
  (b)   Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit     38  
 
  (c)   Drawings and Reimbursements; Funding of Participations     39  
 
  (d)   Repayment of Participations     41  
 
  (e)   Obligations Absolute     41  
 
  (f)   Role of each Issuing Bank     42  
 
  (g)   Cash Collateral     43  
 
  (h)   Applicability of ISP and UCP     43  
 
  (i)   Conflict with Issuer Documents     43  
 
  (j)   Letters of Credit Issued for Subsidiaries     44        Section 2.20.  
Increase of Commitments     44        Section 2.21.   Obligations of Lenders
Several     44  
 
                ARTICLE 3.   REPRESENTATIONS AND WARRANTIES     44  
 
                     Section 3.01.   Organization; Powers     45  
     Section 3.02.   Authorization     45        Section 3.03.   Enforceability
    45        Section 3.04.   Governmental or Third Party Approvals     45  
     Section 3.05.   Organization and Ownership of Shares of Subsidiaries     45
       Section 3.06.   Financial Statements     46        Section 3.07.  
Litigation; Observance of Statutes and Orders     46        Section 3.08.  
Taxes     46        Section 3.09.   Title to Property; Leases     46  

TABLE OF CONTENTS, Page ii

 



--------------------------------------------------------------------------------



 



                              Page        Section 3.10.   Licenses, Permits, etc
    46        Section 3.11.   Compliance with ERISA     47        Section 3.12.
  Use of Proceeds     47        Section 3.13.   Existing Indebtedness     47  
     Section 3.14.   Foreign Assets Control Regulations, etc     47  
     Section 3.15.   Margin Regulations; Investment Company Act; Public Utility
Holding Company Act     48        Section 3.16.   No Material Misstatements    
48        Section 3.17.   Environmental Compliance     48        Section 3.18.  
Insurance     48        Section 3.19.   Solvency     48        Section 3.20.  
Perfected Security Interest     48        Section 3.21.   Senior Debt     48  
 
                ARTICLE 4.   CONDITIONS OF LENDING     49  
 
                     Section 4.01.   All Borrowings     49        Section 4.02.
  Effective Date     49  
 
                ARTICLE 5.   AFFIRMATIVE AND NEGATIVE COVENANTS     51  
 
                     Section 5.01.   Compliance with Laws     51  
     Section 5.02.   Insurance     51        Section 5.03.   Maintenance of
Properties and Lines of Business     51        Section 5.04.   Payment of Taxes
    51        Section 5.05.   Corporate Existence, etc     51  
     Section 5.06.   Intentionally Deleted     51        Section 5.07.  
Covenant to Guarantee and Secure Loans Equally     52        Section 5.08.  
Environmental Matters     52        Section 5.09.   Transactions with Affiliates
    52        Section 5.10.   Merger, Consolidation, etc     52  
     Section 5.11.   Sale of Assets, etc     53        Section 5.12.  
Indebtedness     53        Section 5.13.   Liens     55        Section 5.14.  
Restricted Payments     57        Section 5.15.   Financial Covenants     58  
 
  (a)   Coverage Ratio     58  
 
  (b)   Consolidated Indebtedness to Adjusted EBITDA     58  
 
  (c)   Consolidated Net Worth     58        Section 5.16.   Limitation on
Restrictive Agreements     58        Section 5.17.   Preferred Stock of
Subsidiaries     59        Section 5.18.   Financial and Business Information  
  59  
 
  (a)   Quarterly Statements     59  
 
  (b)   Annual Statements     59  
 
  (c)   SEC and Other Reports     60  
 
  (d)   Notice of Default or Event of Default     60  
 
  (e)   ERISA Matters     60  
 
  (f)   Requested Information     60  
 
  (g)   Compliance Certificate     61  
 
  (h)   Debt Rating     61  
 
  (i)   Other Information     61        Section 5.19.   Inspection;
Confidentiality     62  

TABLE OF CONTENTS, Page iii

 



--------------------------------------------------------------------------------



 



                              Page  
 
  (a)   No Default     62  
 
  (b)   Default     62  
 
  (c)   Technical Data     63        Section 5.20.   Books and Records     63  
     Section 5.21.   New Material Subsidiaries     63        Section 5.22.  
Payments on Certain Indebtedness     63        Section 5.23.   Investments,
Loans, Advances, Guarantees and Acquisitions     64        Section 5.24.  
Amendment of Material Documents     66        Section 5.25.   Swap Agreements  
  66        Section 5.26.   Limitations on Receivable Securitizations     66  
 
                ARTICLE 6.   EVENTS OF DEFAULT     66  
 
                ARTICLE 7.   THE ADMINISTRATIVE AGENT     69  
 
                     Section 7.01.   Appointment and Authority     69  
     Section 7.02.   Rights as a Lender     69        Section 7.03.  
Exculpatory Provisions     69        Section 7.04.   Reliance by Administrative
Agent     70        Section 7.05.   Delegation of Duties     70  
     Section 7.06.   Resignation of Administrative Agent     70  
     Section 7.07.   Non-Reliance on Administrative Agent and Other Lenders    
71        Section 7.08.   No Other Duties, Etc     71        Section 7.09.  
Administrative Agent May File Proofs of Claim     71        Section 7.10.  
Collateral and Guaranty Matters     72     ARTICLE 8.   MISCELLANEOUS     73    
     Section 8.01.   Notices; Effectiveness; Electronic Communication     73  
 
  (a)   Notices Generally     73  
 
  (b)   Electronic Communications     73  
 
  (c)   The Platform     73  
 
  (d)   Change of Address, Etc     74  
 
  (e)   Reliance by Administrative Agent and Lenders     74        Section 8.02.
  Survival of Representations and Warranties     74        Section 8.03.  
Binding Effect     74        Section 8.04.   Successors and Assigns; Assignments
and Participations     75  
 
  (a)   Successors and Assigns Generally     75  
 
  (b)   Assignments by Lenders     75  
 
  (c)   Register     76  
 
  (d)   Participations     76  
 
  (e)   Limitations upon Participant Rights     77  
 
  (f)   Certain Pledges     77  
 
  (g)   Electronic Execution of Assignments     77  
 
  (h)   Resignation as Swingline Lender after Assignment     77  
     Section 8.05.   Expenses; Indemnity; Damage Waiver; Funding and Exchange
Losses     78        Section 8.06.   Right of Setoff     81        Section 8.07.
  Replacement of Lenders     81        Section 8.08.   Governing Law;
Jurisdiction, Etc     82        Section 8.09.   Waivers; Amendments, Etc     83
       Section 8.10.   Entire Agreement; Amendment and Restatement     84  

TABLE OF CONTENTS, Page iv

 



--------------------------------------------------------------------------------



 



                              Page   Section 8.11.   Severability     84  
Section 8.12.   Counterparts     84   Section 8.13.   Headings     85  
Section 8.14.
  Interest Rate Limitation     85   Section 8.15.   Treatment of Certain
Information; Confidentiality     85   Section 8.16.   Non–Application of
Chapter 346 of the Texas Finance Code     86   Section 8.17.   WAIVER OF JURY
TRIAL     86   Section 8.18.   USA PATRIOT Act Notice     87   Section 8.19.  
Judgment Currency     87   Section 8.20.   Payments Set Aside     87  
Section 8.21.   Independence of Covenants     88  

TABLE OF CONTENTS, Page v

 



--------------------------------------------------------------------------------



 



INDEX TO SCHEDULES AND EXHIBITS

     
Exhibit A
  Form of Borrowing Request
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Matters to be Covered in Opinion of Counsel
Exhibit D
  Form of Subsidiary Guaranty
Exhibit E
  Form of Subsidiary Joinder Agreement
Exhibit F
  Form of Intercreditor Agreement
Exhibit G
  Form of Increased Commitment Supplement
 
   
Schedule 1.01
  Existing Letters of Credit
Schedule 2.01
  Commitments
Schedule 3.05
  Lennox International Inc. Subsidiaries
Schedule 3.05A
  Material Subsidiary Capitalization
Schedule 3.17
  Environmental Disclosures
Schedule 5.12
  Scheduled Indebtedness
Schedule 5.13
  Existing Liens
Schedule 5.16
  Existing Restrictions
Schedule 5.23
  Existing Investments

INDEX TO SCHEDULES AND EXHIBITS, Solo Page

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT

     SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT (the
“Agreement”) dated as of July 8, 2005, and effective as of the Effective Date,
among LENNOX INTERNATIONAL INC., a Delaware corporation (“Borrower”), the
lenders listed in Schedule 2.01, BANK OF AMERICA, N.A. (“Bank of America”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and JPMORGAN CHASE BANK, N.A., as syndication agent.

     The Borrower, The Chase Manhattan Bank (which is now JPMorgan Chase Bank,
N.A.), as administrative agent, and certain other parties entered into that
certain Revolving Credit Facility Agreement dated as of July 29, 1999 (as
amended from time to time, the “Original Credit Agreement”). The Original Credit
Agreement was amended and restated by the Borrower, JPMorgan Chase Bank, N.A.,
as administrative agent, and certain other parties pursuant to that certain
Amended and Restated Revolving Credit Facility Agreement dated as of
September 11, 2003 (herein the “Prior Credit Agreement”). Upon the Effective
Date of this Agreement, the loans under the Prior Credit Agreement will be
repaid in their entirety with the proceeds of Loans made hereunder, and such
Loans shall be evidenced by and governed by this Agreement and represented,
evidenced or secured by the Loan Documents.

     Accordingly, the parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

     Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

     “Adjusted EBITDA” means, for any period (the “Subject Period”), the sum of
(a) EBITDA plus (b), to the extent not included in EBITDA, all Acquired EBITDA.
If at any time during the Subject Period the Borrower or any Subsidiary shall
have made any Material Disposition, the Adjusted EBITDA for such Subject Period
shall be reduced by an amount equal to the Adjusted EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Subject Period or increased by an amount equal to the Adjusted EBITDA
(if negative) attributable thereto for such Subject Period. The term “Material
Disposition” means any disposition of all of the Equity Interests in any
Subsidiary or all or substantially all of the assets of any Subsidiary that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000. The term “Acquired EBITDA” means, with respect to any Person
acquired, or substantially all of whose assets have been acquired, by the
Borrower or any Subsidiary during the Subject Period (herein a “Target”), the
total of the following for the portion of the Subject Period prior to the
acquisition of such Person or its assets (the “Test Period”) determined on a
consolidated basis in accordance with GAAP consistently applied from financial
statements audited by a certified public accountant satisfactory to the
Administrative Agent and covering the Test Period (provided that audited
financial statements are not required if the annual earnings before interest,
taxes, depreciation and amortization of the Target for the completed twelve
month period prior to its acquisition is less than $5,000,000, calculated in the
same manner as set forth in the definition of Acquired EBITDA but for such
twelve month period) and otherwise on a basis acceptable to the Administrative
Agent:

          (i) the consolidated net income (or net loss) of the Target from
operations, excluding the following:

               (a) the proceeds of any life insurance policy;

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 1

 



--------------------------------------------------------------------------------



 



               (b) any gain arising from (1) the sale or other disposition of
any assets (other than current assets) to the extent that the aggregate amount
of gains exceeds the aggregate amount of losses from the sale, abandonment or
other disposition of assets (other than current assets), (2) any write-up of
assets, or (3) the acquisition by the Target of its outstanding securities
constituting Indebtedness;

               (c) any amount representing the interest of the Target in the
undistributed earnings of any other Person;

               (d) any earnings of any other Person accrued prior to the date it
becomes a Subsidiary of the Target or is merged into or consolidated with the
Target or a Subsidiary of the Target and any earnings, prior to the date of
acquisition, of any other Person acquired in any other manner; and

               (e) any deferred credit (or amortization of a deferred credit)
arising from the acquisition of any Person; plus

          (ii) the sum of (a) any deduction for (or less any gain from) income
or franchise taxes included in determining such consolidated net income (or
loss); plus (b) Interest Expenses deducted in determining such consolidated net
income (or loss); plus (c) amortization and depreciation expense deducted in
determining such consolidated net income (or loss) plus (d) any non-recurring
and non-cash charges resulting from the application of GAAP that requires a
charge against earnings for the impairment of goodwill to the extent not already
added back or not included in determining such consolidated net income (or
loss), all calculated without duplication; minus,

          (iii) to the extent added in computing such consolidated net income
(or loss) all income that has been included in the calculation of such net
income for such period that will be eliminated in the future after the
acquisition of such Target, as approved by the Administrative Agent.

     “Adjustment Date” shall have the meaning assigned to it in Section 2.06(d).

     “Administrative Agent” shall have the meaning assigned to it in the
preamble hereto.

     “Administrative Questionnaire” means an administrative questionnaire in the
form provided by the Administrative Agent.

     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Borrower.

     “Alternative Currency” means, with respect to a Letter of Credit or any
Swingline Loan, each of the Euro, the Australian Dollar, and each other currency
(other than Dollars) that is approved in accordance with Section 1.05.

     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

     “Applicable Margin” shall have the meaning assigned in Section 2.06(d).

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 2

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Commitments represented by such Revolving Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon the Revolving Exposures, or if all
Loans have been repaid, based on the Commitments in effect immediately prior to
their termination or expiration.

     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.

     “Australian Dollars” and the symbol “A$” each mean the lawful currency of
the Commonwealth of Australia.

     “Australian Dollar Loan” means a Swingline Loan denominated in Australian
Dollars.

     “Available Currency” means Dollars or an Alternative Currency.

     “Bank of America” shall have the meaning assigned it in the preamble
hereto.

     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

     “Board” means the Board of Governors of the Federal Reserve System of the
United States.

     “Board of Directors” means the Board of Directors of Borrower or any duly
authorized committee thereof.

     “Borrower” shall have the meaning given such term in the preamble hereto.

     “Borrower Materials” shall have the meaning given such term in
Section 5.18.

     “Borrower Payments” shall have the meaning given such term in
Section 2.16(a).

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 3

 



--------------------------------------------------------------------------------



 



     “Borrowing” means a group of Loans of a single Type and a single currency
under one of the facilities provided hereunder made on a single date and, with
respect to Eurocurrency Rate Loans, as to which a single Interest Period is in
effect.

     “Borrowing Request” means a request made pursuant to Section 2.03 in the
form of Exhibit A.

     “Business Day” means any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York or the State of Texas) on which banks
are open for business in New York City, New York and Dallas, Texas; provided,
however, that, when used in connection with a Eurocurrency Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable Available Currency in London, England and
in the interbank or other market used to determine the interest rate thereon.

     “Calculation Period” shall have the meaning assigned it in Section 2.06(d).

     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

     “Cash Collateralize” has the meaning specified in Section 2.19(g).

     “Cash Flow” shall have the meaning assigned it in Section 5.15(a).

     “Change of Control” shall have the meaning assigned it in Section 2.10(c).

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

     “Collateral” shall have the meaning set forth in the Pledge Agreement.

     “Collateral Agent” means Bank of America as collateral agent under the
terms of the Intercreditor Agreement (for the benefit of the Lenders, the
lenders party to the Senior Note Purchase Agreements and any other lenders which
become entitled to the benefits of the Liens granted in the Pledge Agreement
under the terms of the Intercreditor Agreement) and its successors and assigns
in such capacity.

     “Commitment” means, with respect to each Revolving Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09;
(b) increased from time to time pursuant to Section 2.20; and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04. The initial amount of each Revolving Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Revolving Lenders’ Commitments is
$400,000,000. The Commitment of each Lender shall automatically and permanently
terminate on the Maturity Date if not terminated earlier pursuant to the terms
hereof.

     “Compliance Certificate” means the certificate delivered pursuant to
Section 5.18(g).

     “Confidential Information” shall have the meaning assigned it in
Section 8.15.

     “Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
the Borrower and its Subsidiaries prepared in accordance

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 4

 



--------------------------------------------------------------------------------



 



     with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.

     “Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness and all Receivable Securitization Outstandings of the Borrower and
its Subsidiaries outstanding on such date, after eliminating all offsetting
debits and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP.

     “Consolidated Net Income” means, for any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP, excluding:

          (a) the proceeds of any life insurance policy;

          (b) any gain arising from (1) the sale or other disposition of any
assets (other than current assets) to the extent that the aggregate amount of
gains exceeds the aggregate amount of losses from the sale, abandonment or other
disposition of assets (other than current assets), (2) any write-up of assets,
or (3) the acquisition by the Borrower or any Subsidiary of its outstanding
securities constituting Indebtedness;

          (c) any amount representing the interest of the Borrower or any
Subsidiary in the undistributed earnings of any other Person;

          (d) any earnings of any other Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or a
Subsidiary and any earnings, prior to the date of acquisition, of any other
Person acquired in any other manner;

          (e) any deferred credit (or amortization of a deferred credit) arising
from the acquisition of any Person;

          (f) any non-recurring and non cash charges resulting from the
application of GAAP that requires a charge against earnings for the impairment
of goodwill; and

          (g) any non-recurring charges deducted in determining net income for
such period which relate to the discontinuance of Subsidiary operations other
than the domestic heating (with the exception of the hearth products division)
and cooling manufacturing segment and the domestic refrigeration segment.

     “Consolidated Net Worth” means, at any time,

          (a) the sum of (i) the par value (or value stated on the books of the
Borrower) of the capital stock (but excluding treasury stock and capital stock
subscribed and unissued) of the Borrower and its Subsidiaries at such time plus
(ii) the amount of paid-in-capital and retained earnings of the Borrower and its
Subsidiaries at such time, in each case as such amounts would be shown on a
consolidated balance sheet of the Borrower and its Subsidiaries as of such time
prepared in accordance with GAAP, minus

          (b) to the extent included in clause (a), all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

     “Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.02(c) of a Eurocurrency Rate Borrowing as a Eurocurrency
Rate Borrowing from one Interest Period to the next Interest Period.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 5

 



--------------------------------------------------------------------------------



 



     “Convert”, “Conversion”, and “Converted” shall refer to a conversion
pursuant to Section 2.02(c) or Section 2.12 of one Type of Borrowing into
another Type of Borrowing.

     “Debt to Adjusted EBITDA Ratio” means, as of the last day of any fiscal
quarter, the ratio of Consolidated Indebtedness outstanding as of such day to
Adjusted EBITDA for the four (4) fiscal quarters then ended.

     “Default” means any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in Letters of Credit or participations in
Swingline Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

     “Distribution” means, in respect of any corporation, association or other
business entity:

          (a) dividends or other distributions or payments on capital stock or
other Equity Interests of such corporation, association or other business entity
(except distributions in such stock or other Equity Interests); and

          (b) the redemption or acquisition of such stock or other Equity
Interests including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests (except when solely in exchange for such stock or other
Equity Interests) unless made, substantially contemporaneously, from the net
proceeds of a sale of such stock or other Equity Interests.

     “Dollar Equivalent” of any amount means, at the time of determination
thereof: (a) if such amount is expressed in Dollars, such amount, and (b) if
such amount is expressed in an Alternative Currency or any other currency, the
equivalent of such amount in Dollars determined using the rate of exchange
quoted by Bank of America in Dallas, Texas at 10:00 a.m. (Dallas, Texas time) on
the date of determination (or, if such date is not a Business Day, the last
Business Day prior thereto) to prime banks in New York for the spot purchase in
the New York foreign exchange market of such amount of Dollars with such other
currency.

     “Dollars” or “$” means lawful money of the United States of America.

     “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.

     “EBITDA” means, for any period, the total of the following calculated for
Borrower and the Subsidiaries without duplication on a consolidated basis in
accordance with GAAP consistently applied for such period: (a) Consolidated Net
Income from operations; plus (b) any deduction for (or less any gain from)
income or franchise taxes included in determining Consolidated Net Income; plus
(c) Interest Expenses deducted in determining Consolidated Net Income; plus
(d) amortization and depreciation expense deducted in determining Consolidated
Net Income; plus (e) any non-recurring and non-cash charges resulting from
application of GAAP that requires a charge against earnings for the impairment
of goodwill to the extent not already added back in determining Consolidated Net
Income; plus (f) any non-cash expenses that arose in connection with the grant
of stock options to officers, directors and employees of the Borrower and the
Subsidiaries and were deducted in determining Consolidated Net Income; minus
(g) any cash payments made

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 6

 



--------------------------------------------------------------------------------



 



in such period related to a non-cash expense added to Consolidated Net Income in
a previous period pursuant to part (e) or part (f) hereof or pursuant to part
(f) of the definition of Consolidated Net Income.

     “Effective Date” shall have the meaning assigned to such term in
Section 4.02.

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the Swingline Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

     “Entitled Person” shall have the meaning assigned to in Section 8.19.

     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions, and discharges
to waste or public systems.

     “Equity Interests” means shares of the capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in a Person or any warrants,
options or other rights entitling the holder thereof to purchase or acquire such
interests.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Borrower under
Section 414 of the Code.

     “Euro” means the single currency of the participating member states of the
European Union.

     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 7

 



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. All Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

     “Eurodollar Daily Floating Rate” means, for any day, the fluctuating rate
of interest equal to the Eurocurrency Rate (for a one month Interest Period
commencing on such day) for deposits in Dollars, as adjusted on a daily basis
for as long as the Swingline Loan to which such rate relates is outstanding and
as adjusted from time to time in the Administrative Agent’s sole discretion for
then-applicable reserve requirements, deposits insurance assessment rates and
other regulatory costs.

     “Eurodollar Daily Floating Rate Loan” means a Swingline Loan denominated in
Dollars and bearing interest at the Eurodollar Daily Floating Rate.

     “Euro Loan” means a Swingline Loan denominated in Euros.

     “Event of Default” shall have the meaning assigned to such term in
Article 6.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Existing Letters of Credit” means the letters of credit described on
Schedule 1.01.

     “Facility Fee” shall have the meaning assigned to such term in Section
2.04(a).

     “Facility Fee Percentage” shall have the meaning assigned to it in Section
2.06(d).

     “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

     “Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

     “Fees” shall have the meaning assigned to it in Section 2.04(d).

     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 8

 



--------------------------------------------------------------------------------



 



     “Governmental Authority” means:

          (a) the government of

               (i) the United States of America, any other nation or any
political subdivision thereof, whether state, provincial or local, or

               (ii) any jurisdiction in which the Borrower or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Borrower or any Subsidiary, and

          (b) any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
any such government.

     “Guarantors” means Lennox Industries Inc., Armstrong Air Conditioning Inc.,
Excel Comfort Systems Inc., Service Experts Inc., Lennox Global Ltd., and any
Material Subsidiary which becomes a party to the Subsidiary Guaranty in
accordance with Section 5.21.

     “Guaranty” or “Guarantee” means, with respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Indebtedness, dividend or other obligation of any other Person
in any manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:

          (a) to purchase such Indebtedness or obligation or any property
constituting security therefor;

          (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

          (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or

          (d) otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof. In any computation of the Indebtedness or other
liabilities of the obligor under any Guaranty, the Indebtedness or other
obligations that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.

     “Hazardous Substance” means any contaminant, pollutant or toxic or
hazardous substance, and any substance that is defined or listed as a hazardous,
toxic or dangerous substance under any Environmental Law or that is otherwise
regulated or prohibited under any Environmental Law as a hazardous, toxic or
dangerous substance.

     “Increase Amount” has the meaning assigned to such term in Section 2.20.

     “Increased Commitment Supplement” has the meaning specified in
Section 2.20.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 9

 



--------------------------------------------------------------------------------



 



     “Indebtedness” with respect to any Person means, at any time, without
duplication:

          (a) its liabilities for borrowed money and its redemption obligations
in respect of mandatory redeemable Preferred Stock;

          (b) its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

          (c) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

          (d) all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

          (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money, but excluding in any event obligations in respect of (1) trade or
commercial letters of credit issued for the account of such Person in the
ordinary course of its business and (2) stand-by letters of credit issued to
support obligations of such Person that are not of a type described in any of
clauses (a), (b), (c), (d), (f), (g) or (h) of this definition);

          (f) all liabilities of such Person under Swap Agreements;

          (g) all obligations of such Person, contingent or otherwise, for the
payment of money under any noncompete, consulting or similar agreement entered
into with the seller of an acquisition target or any other similar arrangements
providing for the deferred payment of the purchase price for an acquisition; and

          (h) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

     Indebtedness of any Person shall include all obligations of such Person of
the character described in clauses (a) through (h) above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP. For purposes of determining
the amount of the Indebtedness arising under Swap Agreements, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

     “Insurance Subsidiary” means Lake Park Insurance, Ltd., a Bermuda
corporation.

     “Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement dated the date hereof among the Obligated Parties, Bank
of America, as collateral agent thereunder and as the Administrative Agent, and
the lenders party to the Senior Note Purchase Agreements in substantially the
form of Exhibit F, as the same may be amended or otherwise modified from time to
time. The Intercreditor Agreement amends and restates the Prior Intercreditor
Agreement in its entirety.

     “Interest Expenses” means, for any period and any Person, the sum of the
following calculated on a consolidated basis without duplication in accordance
with GAAP: (a) total cash interest expense (including the

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 10

 



--------------------------------------------------------------------------------



 



cash interest portion of Capital Leases but excluding interest expense derived
from amortization of fees); plus (b) that portion of the difference between the
face amount of accounts receivables sold in connection with securitization
transactions and the purchase price paid in connection therewith that is
representative of the interest expense that would have been paid if such
transaction were accounted for as a financing (as calculated in a manner
acceptable to the Administrative Agent); plus (c) that portion of amounts paid
under Synthetic Lease Obligations that is representative of the interest expense
that would have been paid if such transaction were accounted for as a Capital
Lease or otherwise as a financing (as calculated in a manner acceptable to the
Administrative Agent).

     “Interest Payment Date” means (a) with respect to any Base Rate Borrowing
or Eurodollar Daily Floating Rate Borrowing or the payment of the Fees under
Section 2.04 (a) and (c), each March 31, June 30, September 30 and December 31,
beginning on the first such date after the date hereof; (b) with respect to any
Eurocurrency Rate Loan, the last day of the Interest Period applicable thereto
and, in the case of such a Eurocurrency Rate Loan with an Interest Period of
more than three months, each day that would have been an Interest Payment Date
for such Eurocurrency Rate Loan if successive Interest Periods of three months
duration, as the case may be, had been applicable to such Eurocurrency Rate
Loan; and (c) in addition, with respect to all Borrowings, the date of any
prepayment thereof and the Maturity Date.

     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Borrowing Request;
provided that:

               (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

               (ii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and

               (iii) no Interest Period shall extend beyond the Maturity Date.

     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an Issuing Bank and the Borrower (or any Subsidiary of the Borrower) or
in favor such Issuing Bank and relating to any such Letter of Credit.

     “Issuing Bank” means any Revolving Lender, or any Affiliate of any
Revolving Lender, in each case in its capacity as issuer of a Letter of Credit
and any successor thereto permitted hereunder. No Lender has any obligation to
issue any Letter of Credit hereunder except Bank of America subject to the
provisions contained in Section 2.19.

     “Joint Lead Arrangers” shall mean, collectively, Banc of America
Securities, LLC (“BAS”) and J.P. Morgan Securities, Inc. (“JPMSI”).

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 11

 



--------------------------------------------------------------------------------



 



     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.

     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

     “L/C Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit.

     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts (as defined in Section 2.19(c)(i)) ,
including all L/C Borrowings. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

     “Lenders” means the Revolving Lenders and the Swingline Lender.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit. Letters of Credit may be issued
in Dollars or, if then approved by an Issuing Bank, in an Alternative Currency.

     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

     “Letter of Credit Liabilities” means, at any time, the sum of: (a) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Letters of
Credit at such time plus (b) the Dollar Equivalent of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The Letter of Credit Liabilities of any Revolving Lender
at any time shall be its Applicable Percentage of the total Letter of Credit
Liabilities at such time.

     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
Equity Interests, stockholder agreements, voting trust agreements and all
similar arrangements).

     “Loan” or “Loans” means Revolving Loans and Swingline Loans. Loans may be
identified by Type, the applicable Available Currency or the facility under
which such Loan was made as described in Section 1.03.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 12

 



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Subsidiary Guaranty, the
Intercreditor Agreement, the Pledge Agreement and all other instruments,
agreements and other documentation executed and delivered pursuant to or in
connection with any such agreements, as such instruments, agreements, and other
documentation may be amended or otherwise modified from time to time.

     “Material” means material in relation to: (a) the business, operations,
affairs, financial condition, assets, or properties of the Borrower and its
Subsidiaries taken as a whole; or (b) any material portion of the Collateral (as
defined in the Pledge Agreement).

     “Material Adverse Effect” means a material adverse effect on: (a) the
business, operations, affairs, financial condition, assets or properties of the
Borrower and its Subsidiaries taken as a whole; (b) the ability of the Obligated
Parties, taken as a whole, to perform their obligations under the Loan
Documents, taken as a whole; or (c) the validity or enforceability of any Loan
Document.

     “Material Subsidiary” means any Subsidiary of the Borrower (except LPAC
Corp., LPAC Corp. II and the Insurance Subsidiary) the book value (determined in
accordance with GAAP) of whose total assets equals or exceeds ten percent (10%)
of the book value (determined in accordance with GAAP) of the consolidated total
assets of Borrower and all Subsidiaries as determined as of the last day of each
fiscal quarter.

     “Maturity Date” means July 8, 2010.

     “Maximum Rate” shall have the meaning assigned it in Section 8.14.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

     “Net Interest Expenses” shall have the meaning assigned to it in Section
5.15(a).

     “New Lender” shall have the meaning assigned it in Section 2.20.

     “New Lending Office” shall have the meaning assigned it in Section 2.16(g).

     “New Material Domestic Subsidiary” shall have the meaning assigned it in
Section 5.21(a).

     “New Owner” shall have the meaning assigned it in Section 2.10(c).

     “Non-U.S. Lender” shall have the meaning assigned it in Section 2.16(g).

     “Norris Family” shall have the meaning assigned it in Section 2.10(c).

     “Obligated Parties” means the Borrower, the Pledgors and the Guarantors.

     “Original Currency” shall have the meaning assigned it in Section 8.19.

     “Other Currency” shall have the meaning assigned it in Section 8.19.

     “Other Taxes” shall have the meaning assigned it in Section 2.16(b).

     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, an Issuing Bank, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 13

 



--------------------------------------------------------------------------------



 



interbank compensation, and (b) with respect to any amount denominated in
another Available Currency, the rate of interest per annum at which overnight
deposits in the applicable Available Currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

     “Participant” shall have the meaning assigned it in Section 8.04(d).

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or other entity or a
government or agency or political subdivision thereof.

     “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Borrower or any ERISA Affiliate or
with respect to which the Borrower or any ERISA Affiliate may have any
liability.

     “Platform” has the meaning specified in Section 5.18.

     “Pledge Agreement” means that certain Second Amended and Restated Pledge
Agreement dated the date hereof, executed by the Pledgors in favor of the
Collateral Agent in accordance with the Intercreditor Agreement, as the same may
be modified from time to time. The Pledge Agreement amends and restates that
certain Amended and Restated Pledge Agreement dated September 11, 2003 executed
by the Pledgors party thereto in favor of the Collateral Agent, which was itself
an amendment and restatement of that certain Pledge Agreement dated August 15,
2003.

     “Pledgors” means the Borrower and any Material Subsidiary which becomes a
party to the Pledge Agreement in accordance with Section 5.21.

     “Preferred Stock” means any class of capital stock of, or other Equity
Interest in, a Person that is preferred over any other class of capital stock
of, or other Equity Interest in, such Person as to the payment of dividends or
other distributions or the payment of any amount upon liquidation or dissolution
of such Person.

     “Prior Credit Agreement” shall have the meaning assigned to it in the
preamble hereto.

     “Prior Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated September 11, 2003 among the Borrower, certain
Subsidiaries named therein, JPMorgan Chase Bank, N.A., as collateral agent
thereunder and as the administrative agent under the Prior Credit Agreement (as
defined therein), and the creditors party to the Senior Note Purchase
Agreements. The Prior Intercreditor Agreement was itself an amendment and
restatement of that certain Intercreditor Agreement dated August 15, 2001 among
the Borrower, certain Subsidiaries named therein, The Chase Manhattan Bank (now
JPMorgan Chase Bank, N.A.), as collateral agent thereunder and as the
administrative agent under the credit agreement of even date therewith, JPMorgan
Chase Bank, N.A. as administrative agent under the 364 day revolving credit
facility of the Borrower, and the creditors party to the Senior Note Purchase
Agreements.

     “Private Placement Basket” means, at any date, an amount equal to
$350,000,000 minus (ii) the aggregate outstanding principal amount on such date
of Indebtedness relating to the Senior Note Purchase Agreements permitted under
Section 5.12(b) minus (iii) the aggregate outstanding principal amount on such
date of Indebtedness incurred pursuant to Section 5.12(o).

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 14

 



--------------------------------------------------------------------------------



 



     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

     “Purchase Price” shall have the meaning assigned to it in Section 5.23.

     “Receivable Securitization” means, with respect to a Person, a transaction
or group of transactions typically referred to as a securitization in which the
Person sells its accounts receivable in a transaction accounted for as a true
sale to a special purpose bankruptcy remote entity that obtains debt financing
to finance the purchase price.

     “Receivable Securitization Outstanding” means, with respect to a Person,
the aggregate amount outstanding (i.e., advanced as the purchase price and not
repaid from collections) under all Receivable Securitization transactions of
such Person that is representative of the principal amount that would be
outstanding if such transaction were accounted for as a financing.

     “Register” shall have the meaning assigned to it in Section 8.04.

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, and
advisors of such Person and of such Person’s Affiliates.

     “Required Lenders” means, at any time, Lenders having Commitments
representing at least 51% of the Total Commitment or, for purposes of
acceleration pursuant to Article 6, Lenders holding Loans or participation
interests in Loans representing at least 51% of the aggregate principal amount
of the Loans outstanding (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the total outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

     “Responsible Officer” means any Senior Financial Officer, the Chief
Executive Officer of the Borrower, or the General Counsel of the Borrower.

     “Restricted Payment” means any Distribution in respect of the Borrower or
any Subsidiary (other than on account of capital stock or other Equity Interests
of a Subsidiary owned legally and beneficially by the Borrower or another
Subsidiary that is Wholly-Owned), including, without limitation, any
Distribution resulting in the acquisition by the Borrower of Equity Interests
which would constitute treasury stock. For purposes of this Agreement, the
amount of any Restricted Payment made in property shall be the greater of
(a) the Fair Market Value of such property (as determined in good faith by the
board of directors (or equivalent governing body) of the Person making such
Restricted Payment) and (b) the net book value thereof on the books of such
Person, in each case determined as of the date on which such Restricted Payment
is made.

     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Issuing Bank under any Letter of Credit denominated in an Alternative Currency,
and (iv) such additional dates as the Administrative Agent or the Issuing Bank
shall determine or the Required Lenders shall require.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 15

 



--------------------------------------------------------------------------------



 



     “Revolving Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and the Dollar Equivalent of the amount of such Lender’s participating
(or, with respect to the Swingline Lender or an Issuing Bank, its direct)
interest in the outstanding Swingline Loans and Letters of Credit.

     “Revolving Lenders” means the lenders listed in Schedule 2.01, together
with their successors and assigns.

     “Revolving Loan” shall have the meaning assigned to it in Section 2.01(a).

     “S&P” means Standard & Poor’s rating, group a division of the McGraw Hill
Companies.

     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, treasury manager, director
of treasury operations, or controller of the Borrower; provided that any
executive vice president, the treasurer, any assistant treasurer, the treasury
manager or the corporate controller of Borrower is authorized by Borrower to
execute and deliver any Borrowing Request.

     “Senior Note Purchase Agreements” means the following:

               (i) nine separate Note Purchase Agreements, dated as of
December 1, 1993, as each of the same have been amended and as each may be
further amended, supplemented or otherwise modified from time to time, between
the Borrower and each of The Prudential Insurance Company of America,
Connecticut General Life Insurance Company, Life Insurance Company of North
America, United of Omaha Life Insurance Company, Mutual of Omaha Insurance
Company, Companion Life Insurance Company, United World Life Insurance Company,
First Colony Life Insurance Company, General Electric Capital Assurance Company
(as a successor) and GE Life and Annuity Assurance Company (as a successor);

               (ii) three separate Note Purchase Agreements dated as of April 3,
1998, as each of the same have been amended and as each may be further amended,
supplemented or otherwise modified from time to time, between the Borrower and
each of The Prudential Insurance Company of America, U.S. Private Placement
Fund, and Teachers Insurance and Annuity Association of America; and

               (iii) that certain Master Shelf Agreement dated as of October 15,
1999 between the Borrower and The Prudential Insurance Company of America and
certain affiliates of The Prudential Insurance Company of America which became
bound by such agreement, as the same has been amended and as the same may be
further amended, supplemented or otherwise modified from time to time.

     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. (Dallas, Texas time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 16

 



--------------------------------------------------------------------------------



 



foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

     “Subject Indebtedness” shall have the meaning assigned to it in clause (f)
of Article 6.

     “Subordinated Indebtedness” means any Indebtedness, which by its terms is
subordinated in right of payment to prior payment in full of the Obligations (as
defined in the Intercreditor Agreement) arising under this Agreement and the
other Loan Documents on terms acceptable to the Administrative Agent and shall
include the Indebtedness evidenced by the Subordinated Notes.

     “Subordinated Notes” means the Borrower’s original $143,750,000 principal
amount of 6.25% Convertible Subordinated Notes Due 2009 issued pursuant to that
certain Indenture dated May 8, 2002 between the Borrower and The Bank of New
York, as trustee.

     “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Borrower.

     “Subsidiary Guaranty” means that certain Second Amended and Restated
Subsidiary Guaranty Agreement dated as of the date hereof executed by the
Guarantors in favor of the Administrative Agent, the Issuing Banks and the
Lenders, substantially in the form of Exhibit D hereto as the same may be
modified pursuant to one or more Subsidiary Joinder Agreements and as the same
may otherwise be modified from time to time. The Subsidiary Guaranty amends and
restates in its entirety that certain Amended and Restated Subsidiary Guaranty
Agreement dated September 11, 2003 executed by the Subsidiaries party thereto in
favor of JPMorgan Chase Bank, N.A., as administrative agent, JPMorgan Chase
Bank, N.A. as the issuing bank and the Lenders under the Prior Credit Agreement,
which itself was an amendment and restatement of that certain Subsidiary
Guaranty Agreement dated June 29, 2001.

     “Subsidiary Joinder Agreement” means an agreement that has been or will be
executed by a Material Subsidiary adding it as a party to the Subsidiary
Guaranty, in substantially the form of Exhibit E hereto.

     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

     “Swingline Lender” means Bank of America in its capacity as lender of the
Swingline Loans.

     “Swingline Loan” shall have the meaning assigned to it in Section 2.01(b).

     “Syndication Agent” shall mean JPMorgan Chase Bank, N.A. (“JPMorgan”).

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 17

 



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic or tax retention lease, or (b) an agreement for
the use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

     “Target” shall have the meaning assigned to it in the definition of
“Adjusted EBITDA.”

     “Taxes” shall have the meaning assigned it in Section 2.16(a).

     “Total Commitment” means, at any time, the aggregate amount of Commitments
of all the Revolving Lenders, as in effect at such time.

     “Transactions” shall have the meaning assigned it in Section 3.02.

     “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including capital stock of, or other Equity Interest issued by, a Subsidiary.

     “Transferee” shall have the meaning assigned to it in Section 2.16(a).

     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
rate by reference to which interest on such Loan or Loans comprising such
Borrowing is determined (i.e., the Base Rate, Eurocurrency Rate, or Eurodollar
Daily Floating Rate).

     “Voting Rights” shall have the meaning assigned it in Section 2.10.

     “Wholly-Owned Subsidiary” or “Wholly- Owned” when used in reference to a
Subsidiary, means, at any time, any Subsidiary, one hundred percent (100%) of
all of the Equity Interests of (except directors’ qualifying shares), and voting
interests in, which are owned by any one or more of the Borrower and the
Borrower’s other Wholly-Owned Subsidiaries at such time.

     Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time. If at any
time any change in GAAP, or the interpretation thereof by a “Big Four”
accounting firm (one of Deloitte, KPMG, PricewaterhouseCoopers, or Ernst &
Young), would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent of such ratio or requirement in light of such change in GAAP or
the interpretation thereof by a “Big Four” accounting firm (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein or interpretation thereof by a “Big Four” accounting
firm, and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the interpretation thereof by a “Big Four” accounting
firm.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page – 18

 



--------------------------------------------------------------------------------



 



          Section 1.03. Types, Facility and Currencies of Loans. Loans and
Borrowings hereunder are distinguished and referred to herein by Type (i.e.,
Base Rate, Eurocurrency Rate or Eurodollar Daily Floating Rate), by the
Available Currency in which it is denominated and by the facility provided
herein under which such Loan or Borrowing is made (i.e., under Section 2.01(a)
and thus a “Revolving Loan” or “Revolving Borrowing” or made under
Section 2.01(b) and thus a “Swingline Loan” or “Swingline Borrowing”) or by any
one or more of the foregoing.

          Section 1.04. Exchange Rates; Currency Equivalents.

               (a) The Administrative Agent or the Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Borrowings and Letters of Credit
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Obligated
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the Issuing Bank, as
applicable.

               (b) Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Issuing Bank, as the case may be.

          Section 1.05. Additional Alternative Currencies.

               (a) The Borrower may from time to time request that Eurocurrency
Rate Loans and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Swingline Lender; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the Issuing Bank.

               (b) Any such request shall be made to the Administrative Agent
not later than 10:00 a.m. (Dallas, Texas time), 10 Business Days prior to the
date of the desired Borrowing or Letter of Credit issuance (or such other time
or date as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the Issuing Bank, in its or their
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify the Swingline Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the Issuing Bank thereof. The
Swingline Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the Issuing Bank (in the case of a request pertaining to Letters
of Credit) shall notify the Administrative Agent, not later than 10:00 a.m.
(Dallas, Texas time), five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

               (c) Any failure by the Swingline Lender or the Issuing Bank, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 19

 



--------------------------------------------------------------------------------



 



refusal by the Swingline Lender or the Issuing Bank, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and the Swingline Lender
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower.

          Section 1.06. Change of Currency.

               (a) Each obligation of the Borrower to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

               (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

               (c) Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

          Section 1.07. Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time; provided further, however, that the stated amount of
such Letter of Credit in effect at such time shall be used to determine the
Letter of Credit Fees pursuant to Section 2.04(c).

ARTICLE 2.

THE CREDITS

          Section 2.01. Commitments.

               (a) Revolving Loans. Prior to the Effective Date, loans were
previously made to the Borrower by the Lenders under the Prior Credit Agreement
and, subject to the terms and conditions hereof and

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 20

 



--------------------------------------------------------------------------------



 



relying upon the representations and warranties herein set forth, the parties
hereto acknowledge and agree that, on the Effective Date, such loans shall be
repaid with the proceeds of the hereinafter defined Revolving Loans in their
entirety by, and the Revolving Loans shall be evidenced as Loans under this
Agreement. Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Revolving Lender agrees,
severally and not jointly, to make advances in Dollars (each such advance,
herein a “Revolving Loan”) to the Borrower, at any time and from time to time on
and after the Effective Date and until the earlier of the Maturity Date or the
termination of the Commitment of such Revolving Lender, in an aggregate
principal amount at any time outstanding not to exceed such Revolving Lender’s
Commitment, subject, however, to the condition that the Revolving Exposure of a
Revolving Lender shall not exceed such Revolving Lender’s Commitment and the
total Revolving Exposures of all Revolving Lenders shall not exceed the Total
Commitment. Within the foregoing limits, the Borrower may borrow, pay or prepay
and reborrow Revolving Loans hereunder subject to the terms, conditions and
limitations set forth herein. Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Revolving Lenders ratably in
accordance with their Applicable Percentages; provided, however, that the
failure of any Revolving Lender to make any Revolving Loan shall not in itself
relieve any other Revolving Lender of its obligation to lend hereunder (it being
understood, however, that no Revolving Lender shall be responsible for the
failure of any other Revolving Lender to make any Revolving Loan required to be
made by such other Revolving Lender). The Revolving Loans comprising any
Borrowing shall be in an aggregate principal amount which is an integral
multiple of $1,000,000 and not less than $5,000,000 (or an aggregate principal
amount equal to the remaining balance of the Total Commitment less the total
Revolving Exposure of all Revolving Lenders).

               (b) Swingline Loans. Subject to the terms and conditions set
forth herein, and in reliance upon the agreements of the other Lenders set forth
in paragraph (c) below, the Swingline Lender agrees to make advances in such
Available Currency as the Borrower may request (each such Advance, herein a
“Swingline Loan”) to the Borrower from time to time on and after the Effective
Date, until the earlier of the Maturity Date or the termination of the
Commitments in an aggregate principal amount at any time outstanding that will
not result in: (i) the aggregate principal amount of outstanding Swingline Loans
denominated in Dollars exceeding $30,000,000; (ii) the Dollar Equivalent of the
aggregate principal amount of outstanding Euro Loans exceeding $25,000,000;
(iii) the Dollar Equivalent of the aggregate principal amount of outstanding
Australian Dollar Loans exceeding $25,000,000; and (iv) the total Revolving
Exposures of all Revolving Lenders exceeding the Total Commitment.
Notwithstanding the preceding sentence, if a new Alternative Currency is
approved pursuant to Section 1.05, the Borrower may request, in writing, that
the Swingline Lender agree to re-allocate the sublimits in clauses (ii) and
(iii) above to provide a new sublimit for such new Alternative Currency;
provided that such sublimits shall not exceed, in the aggregate, $50,000,000.
The Swingline Loans comprising any Borrowing shall be in an aggregate principal
amount the Dollar Equivalent of which is an integral multiple of $500,000 and
not less than $1,000,000 (or an aggregate principal amount the Dollar Equivalent
of which is equal to the sum of the applicable limit set forth in clause (i),
(ii) or (iii) above minus the Dollar Equivalent of all the Swingline Loans
denominated in the same currency then outstanding). Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.

               (c) Lender Participation in Swingline Loans. The Swingline Lender
may by written notice given to the Administrative Agent not later than
10:00 a.m., Dallas, Texas time, on any Business Day require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the Dollar Equivalent
of the aggregate amount of Swingline Loans in which the Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Revolving Lender’s Applicable Percentage of such Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Percentage of the Dollar

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 21

 



--------------------------------------------------------------------------------



 



Equivalent of the principal amount outstanding in connection with such Swingline
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of Dollars in immediately available funds, and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. Upon the funding of a participation under this clause (c)
in any Alternative Currency Loan, the portion of such Loans so funded shall be
converted to Dollar Swingline Loans accruing interest as Base Rate Loans, but
Bank of America’s Applicable Percentage of such Loans shall remain as an
Alternative Currency Loan. The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of its obligation for the payment thereof in full,
notwithstanding any Default or Event of Default that may exist.

          Section 2.02. Loans.

               (a) Type of Loans. Each Borrowing (including any Borrowing of a
Swingline Loan, which shall be a Eurodollar Daily Floating Rate Loan (for
Swingline Loans denominated in Dollars only) or a Eurocurrency Rate Loan (for
Swingline Loans denominated in an Alternative Currency)) shall be comprised
entirely of Eurocurrency Rate Loans, Base Rate Loans, or as to Swingline Loans
denominated in Dollars only, Eurodollar Daily Floating Rate Loans, as the
Borrower may request pursuant to Section 2.03. Each Lender may at its option
make any Eurocurrency Rate Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time.

               (b) Funding Borrowings.

                    (i) Revolving Loans. Subject to paragraph (c) below, each
Revolving Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of Dollars in immediately available
funds to the Administrative Agent in Dallas, Texas, not later than 2:00 p.m.,
Dallas, Texas time, and the Administrative Agent shall by 3:00 p.m., Dallas,
Texas time, credit the amounts so received to the account or accounts specified
from time to time in one or more notices delivered by the Borrower to the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Revolving Lenders or, if such Borrowing is to
finance the reimbursement of an L/C Disbursement, such amounts shall be
distributed to the applicable Issuing Bank.

          Unless the Administrative Agent shall have received notice from a
Revolving Lender prior to the date of any Borrowing (or, in the case of any Base
Rate Borrowing or Eurodollar Daily Floating Rate Borrowing, prior to 2:00 p.m.
on the date of such Borrowing) that such Revolving Lender will not make
available to the Administrative Agent such Revolving Lender’s portion of such
Borrowing, the Administrative Agent may assume that such Revolving Lender has
made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with this paragraph (b) and the

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 22

 



--------------------------------------------------------------------------------



 



Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Revolving Lender shall not have made such portion available to the
Administrative Agent, such Revolving Lender and the Borrower (without waiving
any claim against such Revolving Lender for such Revolving Lender’s failure to
make such portion available) severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from and including the date such amount is made available
to the Borrower until but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Revolving Loans comprising such Borrowing and
(ii) in the case of such Revolving Lender, the Overnight Rate. If the Borrower
and such Revolving Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Revolving Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Revolving Lender’s
Revolving Loan as part of such Borrowing for purposes of this Agreement. A
notice of the Administrative Agent to any Revolving Lender or the Borrower with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error.

                    (ii) Swingline Loans. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the account or
accounts specified from time to time in one or more notices delivered by the
Borrower to the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.19(d),
by remittance to the applicable Issuing Bank) by 2:00 p.m. (or if a Eurocurrency
Rate Loan is requested, 1:00 p.m.), Dallas, Texas time, on the requested date of
such Swingline Loan. With respect to the payment of any amount denominated in
Euros, the Swingline Lender shall not be liable to the Borrower or any of the
Lenders in any way whatsoever for any delay, or the consequences of any delay,
in the crediting to any account of any amount required by this Agreement to be
paid by the Swingline Lender in Euros if the Swingline Lender shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in Euros and in immediately available, freely
transferable, cleared funds to the account with the bank in the principal
financial center in the participating member state of the European Union which
the Borrower shall have specified for such purpose. “All relevant steps” means
all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Swingline
Lender may from time to time determine for the purpose of clearing settling
payments of Euros.

               (c) Continuations and Conversions. Borrower may Convert all or
any part of any Borrowing to a Borrowing of a different Type and Borrower may
Continue all or any part of any Eurocurrency Rate Borrowing as a Borrowing of
the same Type, by giving the Administrative Agent written notice on the Business
Day of the Conversion into a Base Rate Borrowing and on the Business Day at
least three Business Days before Conversion into or Continuation of a
Eurocurrency Rate Borrowing specifying: (i) the Conversion or Continuation date,
(ii) the amount of the Borrowing to be Converted or Continued, (iii) in the case
of Conversions, the Type of Borrowing to be Converted into, and (iv) in the case
of a Continuation of or Conversion into a Eurocurrency Rate Borrowing, the
duration of the Interest Period applicable thereto; provided that
(a) Eurocurrency Rate Borrowings may only be Converted on the last day of the
Interest Period; (b) except for Conversions to Base Rate Borrowings, no
Conversions shall be made while an Event of Default has occurred and is
continuing; (c) only ten (10) Eurocurrency Rate Borrowings (including
Eurocurrency Rate Borrowings of Swingline Loans) may be in existence at any one
time; (d) no Interest Period may end after the Maturity Date; (e) a Borrowing
denominated in one Available Currency may not be Converted by the Borrower into
another Available Currency; (f) Dollar Base Rate Swingline Borrowings may not be
Converted to Eurocurrency Rate Borrowings; and (g) Loans in an Alternative
Currency may not be Converted to Base Rate Borrowings. All notices given under
this Section shall be irrevocable and shall be given not later than

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 23

 



--------------------------------------------------------------------------------



 



10:00 a.m. Dallas, Texas time on the Business Day that is not less than the
number of Business Days specified above for such notice. If the Borrower shall
fail to give the Administrative Agent the notice as specified above for
Continuation or Conversion of a Eurocurrency Rate Borrowing prior to the end of
the Interest Period with respect thereto, such Eurocurrency Rate Borrowing shall
automatically be continued as a Eurocurrency Rate Borrowing with an Interest
Period of one month’s duration unless such Eurocurrency Rate Borrowing is a
Dollar Borrowing and an Event of Default exists, in which case such Dollar
Eurocurrency Rate Borrowing shall be automatically converted to an Base Rate
Borrowing. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.02.

          Section 2.03. Borrowing Procedure. In order to request a Borrowing,
the Borrower shall hand deliver or telecopy to the Administrative Agent a duly
completed Borrowing Request: (a) in the case of a Eurocurrency Rate Borrowing
denominated in Dollars, not later than 12:00 noon, Dallas, Texas time, three
Business Days before such Borrowing, (b) in the case of a Eurocurrency Rate
Borrowing denominated in an Alternative Currency, not later than 12:00 noon,
Dallas, Texas time, four Business Days before such Borrowing, and (c) in the
case of a Base Rate Borrowing or a Eurodollar Daily Floating Rate Borrowing, not
later than 12:00 noon, Dallas, Texas time, on the day of such Borrowing. Such
notice shall be irrevocable and shall in each case specify: (i) whether the
Borrowing then being requested is to be a Eurocurrency Rate Borrowing, a Base
Rate Borrowing or a Eurodollar Daily Floating Rate Borrowing; (ii) whether the
Borrowing is a Revolving Borrowing or a Swingline Borrowing and if a Swingline
Borrowing, the applicable Available Currency in which the Borrower requests such
Borrowing to be denominated; (iii) the date of such Borrowing (which shall be a
Business Day) and the amount thereof; and (iv) if such Borrowing is to be a
Eurocurrency Rate Borrowing, the Interest Period with respect thereto, which
shall not end after the Maturity Date; provided that (A) the Borrower may not
request a Eurocurrency Rate Dollar Swingline Borrowing, a Base Rate Australian
Dollar Swingline Borrowing nor a Base Rate Euro Swingline Borrowing and (B) each
such Borrowing of the type described in clause (A) preceding shall not be
available herein. If no election as to the Type, currency or facility applicable
to such Borrowing is specified in any such notice, then the requested Borrowing
will be a Base Rate Dollar Swingline Borrowing. If no Interest Period with
respect to any Eurocurrency Rate Borrowing is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any other provision of this Agreement to the contrary,
no Borrowing shall be requested if the Interest Period with respect thereto
would end after the Maturity Date. When a Revolving Borrowing is requested, the
Administrative Agent shall promptly advise the Revolving Lenders of the notice
given pursuant to this Section 2.03 and of each Revolving Lender’s portion of
the requested Borrowing. When a Swingline Borrowing is requested, the
Administrative Agent shall promptly advise the Swingline Lender of the notice
given pursuant to this Section 2.03.

          Section 2.04. Fees.

               (a) Facility Fee. The Borrower agrees to pay to each Revolving
Lender, through the Administrative Agent, a facility fee (“Facility Fee”), at a
rate per annum equal to the Facility Fee Percentage from time to time in effect
on the average daily amount of the Commitment of such Revolving Lender (or if
such Commitment no longer exists, on the Dollar Equivalent amount of the
Revolving Exposure of such Revolving Lender), during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Commitment terminates and the date on which such
Revolving Lender ceases to have any Revolving Exposure. Facility Fees accrued to
each Interest Payment Date shall be payable in Dollars on such Interest Payment
Date, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. All Facility Fees shall be
computed based on the actual number of days elapsed (including the first day but
excluding the last day) in a year of 365 or 366 days, as the case may be.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 24

 



--------------------------------------------------------------------------------



 



               (b) Agent Fees. The Borrower agrees to pay the Administrative
Agent and the Syndication Agent, respectively, the fees provided for in any
separate agreement(s) between Borrower and Administrative Agent or between
Borrower and Syndication Agent, on the dates required thereby.

               (c) Letter of Credit Fees. The Borrower agrees to pay: (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to such Revolving Lender’s participations in Letters of Credit,
which shall accrue at the rate equal to the Applicable Margin (as defined and
determined in accordance with Section 2.06(d)) on the average daily Dollar
Equivalent amount of such Revolving Lender’s Applicable Percentage of the Letter
of Credit Liabilities (excluding any portion thereof attributable to
unreimbursed L/C Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Commitment terminates and the date on which such Revolving Lender
ceases to have any Letter of Credit Liabilities; and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Equivalent amount of the Letter of Credit Liabilities (excluding
any portion thereof attributable to unreimbursed L/C Disbursements) attributable
to the Letters of Credit it has issued, during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any such Letter of Credit
Liabilities, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any of its Letters of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
to each Interest Payment Date shall be payable in Dollars no more than five
(5) Business Days after such Interest Payment Date, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fee shall be computed based on a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

               (d) Payment Provisions. The fees payable under this Section 2.04
(the “Fees”) shall be paid on the dates due, in Dollars and in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Revolving Lenders or to the applicable Issuing Bank. Once
paid, none of such Fees shall be refundable under any circumstances.

          Section 2.05. Repayment of Loans; Evidence of Indebtedness.

               (a) Repayment. All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. The Borrower hereby unconditionally promises to pay the unpaid principal
amount of each Loan on the Maturity Date. Payments under this Section 2.05 shall
be made to the Administrative Agent for the account of the Lenders. Following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Lenders as their interests may appear in accordance with this Agreement.

               (b) Maintenance of Loan Accounts by Lenders. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness to such Lender resulting from each Loan made by such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.

               (c) Maintenance of Loan Accounts by Administrative Agent. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type of each Loan made and the Interest
Period and Available Currency applicable thereto, (ii) the amount of each Letter
of Credit, the Letter of Credit Liabilities applicable thereto and each
Revolving Lender’s participation interest therein, (iii) the amount of any
principal, interest and Fees due and payable or to become due and payable from

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 25

 



--------------------------------------------------------------------------------



 



the Borrower to each Lender and each Issuing Bank hereunder, (iv) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s and each Issuing Bank’s share thereof.

               (d) Prima Facie Evidence. The entries made in the accounts
maintained pursuant to paragraphs (b) and (c) of this Section 2.05 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein or an inconsistency between such accounts of a Lender and the accounts
of the Administrative Agent shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms.

          Section 2.06. Interest on Loans; Margin and Fees.

               (a) Eurocurrency Rate. Subject to the provisions of Section 2.07,
the Loans comprising each Eurocurrency Rate Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal to the applicable Eurocurrency Rate for the
Interest Period and Available Currency in effect for such Borrowing plus the
Applicable Margin from time to time in effect.

               (b) Base Rate and Eurodollar Daily Floating Rate. Subject to the
provisions of Section 2.07, the Loans comprising each Base Rate Borrowing shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be) at a rate per annum equal to the
Base Rate. Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Daily Floating Rate Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the Eurodollar Daily Floating Rate plus the Applicable Margin
for Eurocurrency Rate Loans as listed in subsection (d) below from time to time
in effect.

               (c) Payment of Interest. Interest on each Loan shall be payable
on each Interest Payment Date applicable to such Loan except as otherwise
provided in this Agreement. Interest on Loans, the principal amount of which is
denominated in an Available Currency, shall be paid in that Available Currency.
The applicable Eurocurrency Rate, Base Rate or Eurodollar Daily Floating Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error; provided that the Administrative Agent shall,
upon request, provide to the Borrower a certificate setting forth in reasonable
detail the basis for such determination.

               (d) Determination of Applicable Margin. The Applicable Margin
identified in this Section 2.06 and the Facility Fee Percentage identified in
Section 2.04 shall be defined and determined as follows:

          “Applicable Margin” means (i) during the period commencing on the
Effective Date and ending on but not including the first Adjustment Date (as
defined below), 0.925% per annum and (ii) during each period from and including
one Adjustment Date to but excluding the next Adjustment Date (herein a
“Calculation Period”), the percent per annum set forth in the table below under
the applicable “Margin” heading opposite the Debt to Adjusted EBITDA Ratio which
corresponds to the Debt to Adjusted EBITDA Ratio set forth in, and as calculated
in accordance with, the applicable Compliance Certificate.

          “Facility Fee Percentage” means (1) during the period commencing on
the Effective Date and ending on but not including the first Adjustment Date,
0.20% per annum and (2) during each Calculation Period, the percent per annum
set forth in the table below under the heading “Facility Fee Percentage”
opposite the Debt to Adjusted EBITDA Ratio which

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 26

 



--------------------------------------------------------------------------------



 



corresponds to the Debt to Adjusted EBITDA Ratio set forth in, and as calculated
in accordance with, the applicable Compliance Certificate.

                                                      Margin for                
Debt to Adjusted   Facility   Eurocurrency Rate           Margin for Base Level
  EBITDA Ratio   Fee Percentage   Loans   Letter of Credit Fee   Rate Loans  
I
  Less than or equal to 1.00 to 1.00     .150 %     0.475 %     0.475 %     0.0
%
 
                                   
II
  Less than or equal to 1.50 to 1.0 but greater than 1.00 to 1.0     .175 %    
0.700 %     0.700 %     0.0 %
 
                                   
III
  Less than or equal to 2.00 to 1.0 but greater than 1.50 to 1.0     .200 %    
0.925 %     0.925 %     0.0 %
 
                                   
IV
  Less than or equal to 2.50 to 1.0 but greater than 2.00 to 1.0     .250 %    
1.00 %     1.00 %     0.0 %
 
                                   
V
  Greater than 2.50 to 1.00     .300 %     1.200 %     1.200 %     0.0 %

Upon delivery of the Compliance Certificate pursuant to Section 5.18(g) in
connection with the financial statements of the Borrower and its Subsidiaries
required to be delivered pursuant to Sections 5.18(a) and (b), commencing with
such Compliance Certificate delivered with respect to the fiscal quarter ending
on June 30, 2005, the Applicable Margin (for Interest Periods commencing after
the applicable Adjustment Date) and the Facility Fee Percentage shall
automatically be adjusted in accordance with the Debt to Adjusted EBITDA Ratio
set forth therein and the table set forth above, such automatic adjustment to
take effect as of the first Business Day after the receipt by the Agent of the
related Compliance Certificate pursuant to Section 5.18(g) (each such Business
Day when such margin or fees change pursuant to this sentence or the next
following sentence, herein an “Adjustment Date”). If the Borrower fails to
deliver such Compliance Certificate which so sets forth the Debt to Adjusted
EBITDA Ratio within the period of time required by Section 5.18(g): (i) the
Applicable Margin (for Interest Periods commencing after the applicable
Adjustment Date) shall automatically be adjusted to 1.200% per annum; and
(ii) the Facility Fee Percentage shall automatically be adjusted to 0.300% per
annum, such automatic adjustments to take effect as of the first Business Day
after the last day on which the Borrower was required to deliver the applicable
Compliance Certificate in accordance with Section 5.18(g) and to remain in
effect until subsequently adjusted in accordance herewith upon the delivery of a
Compliance Certificate.

          Section 2.07. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, whether by scheduled maturity, notice of prepayment, acceleration
or otherwise, the Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.06(b)) equal to: (a) with respect to Base Rate Loans, the rate
otherwise applicable thereto as determined in accordance with Section 2.06 plus
2%; (b) with respect to Eurocurrency Rate Loans, until the end of the Interest
Period applicable thereto, the rate otherwise applicable thereto as determined
in accordance with Section 2.06 plus 2% and after the end of the Interest Period
therefor: (i) if such Eurocurrency Rate Loan is a Dollar Loan, the Base Rate
plus 2% and (ii) if such Eurocurrency Rate Loan is an Alternative Currency Loan,
the rate per annum applicable to Eurocurrency Rate Loans and the applicable
currency with a one month Interest Period as the same may change each day plus
2%; (c) with respect to other amounts payable in an Alternative Currency
hereunder, the rate determined pursuant to (b)(ii) immediately above; (d) with

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 27

 



--------------------------------------------------------------------------------



 



respect to Eurodollar Daily Floating Rate Loans, the rate otherwise applicable
thereto as determined in accordance with Section 2.06 plus 2%; and (e) with
respect to other amounts, the Base Rate plus 2%.

          Section 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that prior to the commencement of any Interest Period for a
Eurocurrency Rate Borrowing or prior to any Eurodollar Daily Floating Rate
Borrowing the Administrative Agent shall have determined (i) that deposits of
the applicable Alternative Currency in the principal amounts of the Eurocurrency
Rate Loans or Eurodollar Daily Floating Rate Loans comprising such Borrowing are
not generally available in the market utilized to determine the applicable
Eurocurrency Rate or (ii) that reasonable means do not exist for ascertaining
the Eurocurrency Rate or Eurodollar Daily Floating Rate, the Administrative
Agent shall, as soon as practicable thereafter, give telecopy notice of such
determination to the Borrower and the Lenders. In the event of any such
determination under clauses (i) or (ii) above and after notice thereof shall
have been provided to the Borrower, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Eurocurrency Rate
Borrowing or Eurodollar Daily Floating Rate Borrowing pursuant to Section 2.03
shall be deemed to be a request for a Dollar Base Rate Borrowing under the
applicable requested facility (i.e., either Swingline or Revolver). In the event
the Swingline Lender notifies the Administrative Agent that the rates at which
deposits of the applicable Available Currency are being offered will not
adequately and fairly reflect the cost to such Lender of making or maintaining
the applicable Eurocurrency Rate Loans or Eurodollar Daily Floating Rate Loans
during such Interest Period, the Administrative Agent shall notify the Borrower
of such notice and until the Swingline Lender shall have advised the
Administrative Agent that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurocurrency Rate Borrowing or
Eurodollar Daily Floating Rate Borrowing in such Alternative Currency shall be
deemed a request for a Dollar Base Rate Swingline Borrowing. Each determination
by the Administrative Agent hereunder shall be made in good faith and shall be
conclusive absent manifest error; provided that the Administrative Agent, shall,
upon request, provide to the Borrower a certificate setting forth in reasonable
detail the basis for such determination.

          Section 2.09. Termination and Reduction of Commitments.

               (a) Termination on Maturity Date. The commitment of the Swingline
Lender under Section 2.01 to make Swingline Loans, and the Commitments of the
Revolving Lenders shall automatically be terminated on the Maturity Date. Such
commitments may also terminate as provided in Section 2.10(c) and Article 6.

               (b) Optional Termination or Reduction. Upon at least three
Business Days’ prior irrevocable written notice to the Administrative Agent, the
Borrower may, at any time, in whole permanently terminate, or, from time to
time, in part permanently reduce, the Total Commitment; provided, however, that
(i) each partial reduction of the Total Commitment shall be in an integral
multiple of $5,000,000 and in a minimum principal amount of $5,000,000; (ii) no
such termination or reduction shall be made which would reduce the Total
Commitment to an amount less than $50,000,000, unless the result of such
termination or reduction is to reduce the Total Commitment to $0; and (iii) no
such termination or reduction shall reduce the Total Commitment below the then
outstanding Revolving Exposures. The Administrative Agent shall advise the
Lenders of any notice given pursuant to this Section 2.09(b) and of each
Lender’s portion of any such termination or reduction of the Total Commitment.
Upon the termination of the Total Commitment, the commitment of the Swingline
Lender under Section 2.01 shall also terminate.

               (c) Allocation of Reduction. Each reduction in the Total
Commitment hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments. The Borrower shall pay to the Administrative Agent
for the account of the Lenders, on the date of each termination or reduction of
the Total Commitment, the Facility Fees on the amount of the Commitments so
terminated or reduced accrued through the date of such termination or reduction.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 28

 



--------------------------------------------------------------------------------



 



          Section 2.10. Prepayment Including Prepayment as a Result of a Change
of Control.

               (a) Optional Prepayment. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon
giving telecopy notice (or telephone notice promptly confirmed by telecopy) to
the Administrative Agent: (i) before 10:00 a.m., Dallas, Texas time, three
Business Days prior to prepayment, in the case of Eurocurrency Rate Loans
denominated in Dollars which prepayment shall be accompanied by any amount owed
under Section 8.05(b), (ii) before 10:00 a.m., Dallas, Texas time, four Business
Days prior to prepayment, in the case of Eurocurrency Rate Loans denominated in
an Alternative Currency which prepayment shall be accompanied by any amount owed
under Section 8.05(b), and (iii) before 10:00 a.m., Dallas, Texas time, one
Business Day prior to prepayment, in the case of Base Rate Loans or Eurodollar
Daily Floating Rate Loans; provided, however, that each partial prepayment shall
be in an amount which is an integral multiple of $1,000,000 and not less than
$5,000,000. Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein.

               (b) Required Prepayment upon Reduction or Termination of
Commitments. On the date of any termination or reduction of the Total Commitment
pursuant to Section 2.09, the Borrower shall pay or prepay so much of the
Borrowings as shall be necessary in order that the Dollar Equivalent of the
aggregate outstanding Revolving Exposure of all Lenders will not exceed the
Total Commitment after giving effect to such termination or reduction.

               (c) Prepayment Offer Required as a Result of a Change of Control.
At least 15 Business Days and not more than 90 days prior to the occurrence of
any Change of Control, the Borrower will give written notice thereof to each
Lender. Such notice shall contain (i) an offer by the Borrower to prepay, on the
date of such Change of Control or, if such notice shall be delivered less than
35 days prior to the date of such Change of Control, on the date 35 days after
the date of such notice (the “Prepayment Date”), all Loans made by each Lender,
together with interest accrued thereon to the Prepayment Date and all other
liquidated obligations owed to such Lender under the terms hereof, (ii) the
estimated amount of accrued interest, showing in reasonable detail the
calculation thereof and (iii) the Borrower’s estimate of the date on which such
Change of Control shall occur. Said offer shall be deemed to lapse as to any
such Lender which has not replied affirmatively thereto in writing within
35 days of the giving of such notice. As soon as practicable (and in any event
at least 24 hours) prior to such Change of Control, the Borrower shall give
written confirmation of the date thereof to each such Lender that has
affirmatively replied to the notice given pursuant to the first sentence of this
Section 2.10(c). Borrower shall, on the Prepayment Date, prepay to each Lender
that has affirmatively replied to the notice given pursuant to the first
sentence of this Section 2.10(c), all Loans then held by such Lender together
with accrued interest thereon and all other liquidated obligations owed to such
Lender under the terms hereof. Thereupon, provided the Administrative Agent and
Swingline Lender have agreed to reasonably satisfactory arrangements regarding
such Lender’s participation in Swingline Loans and/or Letters of Credit, each
Lender that shall have received such prepayment shall have no further obligation
to make Revolving Loans or participate in Swingline Loans or Letters of Credit
whether outstanding as of the Prepayment Date or made or issued after the
Prepayment Date and the Total Commitment shall be reduced by the amount of each
such Lender’s Commitment.

          For the purposes of this Section 2.10(c), a “Change of Control” shall
be deemed to occur if any New Owner shall acquire beneficial ownership of shares
in the Borrower having Voting Rights pertaining thereto which would allow such
New Owner to elect more members of the Board of Directors than could be elected
by the exercise of all Voting Rights pertaining to shares in the Borrower then
owned beneficially by the Norris Family. As used in this Section 2.10(c):

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 29

 



--------------------------------------------------------------------------------



 



               “Voting Rights” pertaining to shares of a corporation means the
rights to cast votes for the election of directors of such corporation in
ordinary circumstances (without consideration of voting rights which exist only
in the event of contingencies).

               “Norris Family” means all persons who are lineal descendants of
D.W. Norris (by birth or adoption), all spouses of such descendants, all estates
of such descendants or spouses which are in the course of administration, all
trusts for the benefit of such descendants or spouses, and all corporations or
other entities in which, directly or indirectly, such descendants or spouses
(either alone or in conjunction with other such descendants or spouses) have the
right, whether by ownership of stock or other equity interests or otherwise, to
direct the management and policies of such corporations or other entities (each
such person, spouse, estate, trust, corporation or entity being referred to
herein as a “member” of the Norris Family). In addition, so long as any employee
stock ownership plan exercises its Voting Rights in the same manner as members
of the Norris Family (exclusive of employee stock ownership plans) who have a
majority of the Voting Rights exercised by all such members of the Norris
Family, such employee stock ownership plan shall be deemed a member of the
Norris Family.

               “New Owner” means any Person (other than a member of the Norris
Family), or any syndicate or group of Persons (exclusive of all members of the
Norris Family) which would be deemed a “person” or “group” for the purposes of
Section 13(d) of the Exchange Act, who directly or indirectly acquires shares in
the Borrower.

               (d) Outstandings in Excess of Commitments. If on any date of a
Borrowing, any Interest Payment Date, any date of the issuance of a Letter of
Credit, any date when a Compliance Certificate is delivered under
Section 5.18(g) or any other date selected by the Administrative Agent, the
(i) aggregate Revolving Exposures of all Lenders exceeds the Total Commitment;
(ii) the Dollar Equivalent of the aggregate principal amount of outstanding
Australian Dollar Loans exceeds $25,000,000; or (iii) the Dollar Equivalent of
the aggregate principal amount of outstanding Euro Loans exceeds $25,000,000,
then, in each case, Borrower shall, within two Business Days, repay to the
Administrative Agent an amount equal to the applicable excess.

               (e) Breakage Costs and Interest. All prepayments under this
Section 2.10 shall be subject to Section 8.05(e) but otherwise without premium
or penalty. All prepayments under this Section 2.10 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.

          Section 2.11. Reserve Requirements; Change in Circumstances.

               (a) Change in Law; Increased Cost. Notwithstanding any other
provision herein, if after the date of this Agreement any change in applicable
law or regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law) shall change the basis of taxation of
payments to any Issuing Bank or any Lender hereunder (except for changes in
respect of taxes on the overall net income of such Issuing Bank or such Lender
or its lending office imposed by the jurisdiction in which its principal
executive office or lending office is located), or shall result in the
imposition, modification or applicability of any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender or any Issuing Bank, or shall result in the
imposition on any Lender, any Issuing Bank or any interbank market utilized to
determine the rate hereunder or any other condition affecting this Agreement,
such Lender’s Commitment, any Loan made by such Lender or any Letter of Credit
or participation interest therein, and the result of any of the foregoing shall
be to increase the cost to such Lender or such Issuing Bank of making or
maintaining any Loan or issuing, maintaining or participating in any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or the Issuing Bank to be material, then the
Borrower shall, upon receipt of the notice and certificate provided for in
Section 2.11(c), promptly pay to such Lender or

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 30

 



--------------------------------------------------------------------------------



 



Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank for such additional costs incurred or
reduction suffered.

               (b) Capital Adequacy. If any Lender or any Issuing Bank shall
have determined that the adoption after the date hereof of any other law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Issuing Bank or any Lender’s or any
Issuing Bank’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, such Lender’s Commitment, the Loans made by such Lender pursuant
hereto, or any Letter of Credit or participation interest therein to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy) by an amount deemed by such Lender or Issuing Bank to be
material, then from time to time such additional amount or amounts as will
compensate such Lender or Issuing Bank for any such reduction suffered will be
paid by the Borrower to such Lender or Issuing Bank, as applicable.

               (c) Delivery of Certificate. A certificate of each affected party
setting forth such amount or amounts as shall be necessary to compensate such
party or its holding company as specified in paragraph (a) or (b) above, as the
case may be, and containing an explanation in reasonable detail of the manner in
which such amount or amounts shall have been determined, shall be delivered to
the Borrower, and shall be conclusive absent manifest error. The Borrower shall
pay each Lender and each Issuing Bank, as applicable, the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same. Each Lender and each Issuing Bank shall give prompt notice to the Borrower
of any event of which it has knowledge, occurring after the date hereof, that it
has determined will require compensation by the Borrower pursuant to this
Section; provided, however, that failure by such Lender or Issuing Bank to give
such notice shall not constitute a waiver of such party’s right to demand
compensation hereunder.

               (d) No Waiver. Failure on the part of any party to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital of the type described in paragraph
(a) or (b) of this Section 2.11 with respect to any period shall not constitute
a waiver of such party’s right to demand compensation with respect to such
period or any other period; provided, however, that neither any Lender nor any
Issuing Bank shall be entitled to compensation under this Section 2.11 for any
costs incurred or reductions suffered with respect to any date unless it shall
have notified the Borrower that it will demand compensation for such costs or
reductions under paragraph (c) above not more than 90 days after the later of
(i) such date and (ii) the date on which it shall have become aware of such
costs or reductions. The protection of this Section shall be available to each
Lender and each Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

               (e) Change of Lending Office. Each Lender and each Issuing Bank
agrees that it will designate a different lending or issuing office, as
applicable, if such designation will avoid the need for, or reduce the amount
of, compensation payable under this Section 2.11 and will not, in its reasonable
judgment, be disadvantageous to its interests.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 31

 



--------------------------------------------------------------------------------



 



          Section 2.12. Change in Legality; Unavailability of Alternative
Currency.

               (a) Illegality. Notwithstanding any other provision herein, if
any change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any Eurocurrency Rate
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurocurrency Rate Loan, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:

                    (i) declare that the applicable Eurocurrency Rate Loans will
not thereafter be made by such Lender hereunder, whereupon any request for such
a Eurocurrency Rate Borrowing shall, as to such Lender only, be deemed a request
for a Base Rate Dollar Loan unless such declaration shall be subsequently
withdrawn (any Lender delivering such a declaration hereby agreeing to withdraw
such declaration promptly upon determining that such event of illegality no
longer exists); and

                    (ii) require that all outstanding Eurocurrency Rate Loans
affected by the illegality made by it be either (A), if such Loans are Dollar
Loans, Converted to Base Rate Loans, in which event all such Eurocurrency Rate
Loans shall be automatically Converted to Base Rate Loans as of the effective
date of such notice as provided below, or (B) repaid if such Eurocurrency Rate
Loan is an Alternative Currency Loan.

               In the event any Lender shall exercise its rights under clauses
(i) or (ii) above, all payments and prepayments of principal which would
otherwise have been applied to repay the affected Eurocurrency Rate Loans that
would have been made by such Lender or the Converted Eurocurrency Rate Loans of
such Lender shall instead be applied to repay the Base Rate Loans made by such
Lender in lieu of, or resulting from the Conversion of, such Eurocurrency Rate
Loans. For purposes of this Section 2.12 (a), a notice by any Lender shall be
effective as to each Eurocurrency Rate Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurocurrency Rate Loan; in all
other cases such notice shall be effective on the date of receipt.

               (b) Unavailability of Alternative Currency Loans. Notwithstanding
any other provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for the
Swingline Lender to make or maintain any Alternative Currency Loan or to give
effect to its obligations as contemplated hereby with respect to any such Loan
or in the event that there shall occur any material adverse change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which would in the reasonable opinion of the
Swingline Lender make it impracticable for Swingline Loans to be denominated in
an Alternative Currency, then, by written notice to the Borrower and to the
Administrative Agent, the Swingline Lender may:

                    (i) declare that such Loans will not thereafter be made,
whereupon any request for such a Borrowing shall be deemed a request for a
Dollar Base Rate Loan unless such declaration shall be subsequently withdrawn
(the Swingline Lender agreeing to withdraw such declaration promptly upon
determining that the applicable event or condition no longer exists); and

                    (ii) require that all outstanding Alternative Currency Loans
so affected be repaid.

          Section 2.13. Pro Rata Treatment. Each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Facility Fees, each Conversion or Continuation of any Loans,
and each reduction of the Total Commitment, shall be allocated pro rata among
the Lenders in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans) except: (a) as

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 32

 



--------------------------------------------------------------------------------



 



required under Sections 2.12, 2.15 and 2.17 or as otherwise expressly provided
herein; (b) with respect to Swingline Borrowings and Swingline Loans; and (c) if
interest shall accrue on any portion of a Borrowing held by a Lender at a rate
different from the rate applicable to the other Lenders, payment and
distribution of interest shall be based on the respective accrual rates
applicable to such Borrowing.

          Section 2.14. Sharing of Setoffs. Subject to the terms of the
Intercreditor Agreement which shall have precedence over any conflicting
provisions in this Section 2.14, each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim, or pursuant to
a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, obtain payment (voluntary or involuntary)
in respect of any amounts due hereunder as a result of which the unpaid
principal portion of such amount shall be proportionately less than the unpaid
principal portion of such amount owed to any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in
such amounts of such other Lender, so that the aggregate unpaid principal amount
of the obligations owed by the Borrower hereunder and participations in such
obligations held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all obligations owed by the Borrower hereunder then
outstanding as the principal amount of such obligations prior to such exercise
of banker’s lien, setoff or counterclaim or other event was to the principal
amount of all such obligations outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.14 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in the obligations owed hereunder
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan in the amount of such participation.

          Section 2.15. Payments. The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts hereunder) from an account in the United States (or such other account
in such other jurisdiction as the Administrative Agent may designate for such
purpose) not later than 11:00 a.m., Dallas, Texas time, on the date when due in
the applicable Available Currency to the Administrative Agent at its offices at
901 Main Street, Dallas, TX 75202 or, in the case of payments to be made
directly to another party hereto in accordance with the terms hereof, to such
party as such party shall direct, in each case, in immediately available funds.
All payments made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable. Payments of principal and
interest on or in respect of the Swingline Loans received by the Administrative
Agent shall be paid to the Swingline Lender except that any amounts received in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Revolving Lenders that shall have funded their participation interests therein
and to the Swingline Lender, as their interests may appear. Payments made in
respect of the L/C Disbursements received by the Administrative Agent shall be
paid to the applicable Issuing Bank except that any amounts received in respect
of any L/C Disbursement after receipt by such Issuing Bank of the proceeds of a
sale of participations therein shall be promptly remitted to the Revolving
Lenders that shall have funded their participation interests therein and to the
applicable Issuing Bank, as their interests may appear.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 33

 



--------------------------------------------------------------------------------



 



          Section 2.16. Taxes.

               (a) Payment of Taxes; Gross Up. Any and all payments of principal
and interest on any Borrowings, or of any Fees or indemnity or expense
reimbursements by the Borrower under any Loan Document and any other payments by
Borrower or any Obligated Party under the Loan Documents (“Borrower Payments”)
shall be made, in accordance with Section 2.15, free and clear of and without
deduction for any and all current or future federal, state, local and other
governmental taxes, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect to the Borrower Payments, but only to the extent
reasonably attributable to the Borrower Payments, excluding (i) income taxes
imposed on the net income of the Administrative Agent, any Issuing Bank or any
Lender (or any transferee or assignee thereof, including a participation holder
(any such entity a “Transferee”)) and (ii) franchise taxes imposed on the net
income of the Administrative Agent, any Issuing Bank or any Lender (or
Transferee), in each case by the jurisdiction under the laws of which such party
(or Transferee) is organized or doing business through offices or branches
located therein, or any political subdivision thereof (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities,
collectively or individually, “Taxes”). If the Borrower shall be required to
deduct any Taxes from or in respect of any sum payable hereunder to the
Administrative Agent, any Issuing Bank or any Lender (or any Transferee),
(i) the sum payable shall be increased by the amount (an “additional amount”)
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) such party (or
Transferee) (as the case may be) shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

               (b) Other Taxes. In addition, the Borrower shall pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (“Other Taxes”).

               (c) Tax Indemnification. The Borrower shall indemnify the
Administrative Agent, each Issuing Bank and each Lender (or Transferee thereof)
for the full amount of Taxes and Other Taxes with respect to Borrower Payments
paid to such party and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate setting
forth and containing an explanation in reasonable detail of the manner in which
such amount shall have been determined and the amount of such payment or
liability prepared by the Administrative Agent, an Issuing Bank or a Lender,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date the applicable
party makes written demand therefor.

               (d) Tax Refund. If the Administrative Agent, an Issuing Bank or a
Lender (or Transferee) shall become aware that it is entitled to claim a refund
from a Governmental Authority in respect of Taxes or Other Taxes as to which it
has been indemnified by the Borrower, or with respect to which the Borrower has
paid additional amounts, pursuant to this Section 2.16, it shall promptly notify
the Borrower of the availability of such refund claim and shall, within 30 days
after receipt of a request by the Borrower, make a claim to such Governmental
Authority for such refund at the Borrower’s expense. If such party receives a
refund (including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower had paid
additional amounts pursuant to this Section 2.16, it shall within 30 days from
the date of such receipt pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.16 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all of its reasonable out-of-pocket expenses and without
interest (other than interest paid by the relevant

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 34

 



--------------------------------------------------------------------------------



 



Governmental Authority with respect to such refund); provided, however, that the
Borrower, upon the request of such party, agrees to repay the amount paid over
to the Borrower (plus penalties, interest or other charges) under this
Section 2.16(d) in the event the party is required to repay such refund to such
Governmental Authority.

               (e) Tax Receipts. As soon as practicable, but in any event within
30 days, after the date of any payment of Taxes or Other Taxes by the Borrower
to the relevant Governmental Authority, the Borrower will deliver to the
Administrative Agent, at its address referred to in Section 8.01, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.

               (f) Survival. Without prejudice to the survival of any other
agreement contained herein, the agreements and obligations contained in this
Section 2.16 shall survive the payment in full of all Revolving Exposure and the
termination of the Commitments hereunder.

               (g) Tax Withholding Exemptions. Each Lender (or Transferee) that
is organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia (a “Non-U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent two copies of the applicable United
States Internal Revenue Service Form, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of,
United States Federal withholding tax on payments by the Borrower under this
Agreement. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of a Transferee
that is a participation holder, on or before the date such participation holder
becomes a Transferee hereunder) and on or before the date, if any, such Non-U.S.
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Non-U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Notwithstanding any other provision of this
Section 2.16(g), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.16(g) that such Non-U.S. Lender is not legally able
to deliver.

               (h) Failure to Deliver Forms. The Borrower shall not be required
to indemnify any Non-U.S. Lender (including any Transferee), or to pay any
additional amounts to any Non-U.S. Lender (including any Transferee), in respect
of federal, state, local or other governmental withholding tax pursuant to
paragraph (a) or (c) above to the extent that (i) the obligation to withhold
amounts with respect to federal, state, local or other governmental withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on the date
such participation holder became a Transferee hereunder), or, with respect to
payments to a New Lending Office, the date such Non-U.S. Lender designated such
New Lending Office with respect to a Loan; provided, however, that this clause
(h) shall not apply to any Transferee or New Lending Office that becomes a
Transferee or New Lending Office as a result of an assignment, participation,
transfer or designation made at the request of the Borrower; and provided
further, however, that this clause (h) shall not apply to the extent the
indemnity payment or additional amounts any Transferee, or Lender (or
Transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (h)) do not exceed the indemnity payment or additional
amounts that the Person making the assignment, participation or transfer to such
Transferee, or Lender (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) the obligation to pay such
additional amounts or such indemnity payments would not have arisen but for a
failure by such Non-U.S. Lender (including any Transferee) to comply with the
provisions of paragraph (g) above and (i) below.

               (i) Mitigation by Lenders. The Administrative Agent, any Issuing
Bank or any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to this Section 2.16 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower or to change the
jurisdiction of its applicable lending office if

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 35

 



--------------------------------------------------------------------------------



 



the making of such a filing or change would avoid the need for or reduce the
amount of any such indemnity payment or additional amounts that may thereafter
accrue and would not, in the good faith determination of the Administrative
Agent, such Issuing Bank or such Lender (or Transferee), be otherwise
disadvantageous to its interests.

               (j) No Requirement to Deliver Tax Returns. Nothing contained in
this Section 2.16 shall require the Administrative Agent, any Issuing Bank or
any Lender (or Transferee) to make available to the Borrower any of its tax
returns (or any other information) that it deems to be confidential or
proprietary subject however to the provisions of Section 8.14.

          Section 2.17. Intentionally Deleted.

          Section 2.18. Payments by Administrative Agent to the Lenders. Any
payment received by the Administrative Agent hereunder or under any other Loan
Document for the account of a Lender or an Issuing Bank shall be paid to such
party by 3:00 p.m. Dallas, Texas time on (a) the Business Day the payment is
received in immediately available funds, if such payment is received by 10:00
a.m. Dallas, Texas time and (b) if such payment is received after 10:00 a.m.
Dallas, Texas time, on the next Business Day.

          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of the Administrative Agent
to any Lender or any Issuing Bank with respect to any amount owing under this
subsection shall be conclusive, absent manifest error.

          Section 2.19. Letters of Credit.

               (a) The Letter of Credit Commitment.

                    (i) Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account
or for the account of any Subsidiary and for its or a Subsidiary’s benefit,
payable in Dollars (or if then approved by an Issuing Bank, in another Available
Currency) in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time on any Business Day and from time to time
on and after the date hereof until the earlier of the Letter of Credit
Expiration Date or the termination of the Commitments hereunder. If the Borrower
requests Bank of America to issue a Letter of Credit, Bank of America agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.19, to
issue the Letter of Credit subject to the terms and conditions of this Agreement
(including without limitation those contained in this Section 2.19 below and
those contained in Section 4.01) and provided that (i) the terms and provisions
of such Letter of Credit are reasonably satisfactory to Bank of America and
otherwise comply with the terms hereof, (ii) such Letter of Credit supports a
transaction reasonably acceptable to Bank of America and (iii) such Letter of
Credit is issued pursuant to such documentation as Bank of America may
reasonably require. The Borrower may request any Issuing Bank to issue a Letter
of Credit; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the total Revolving Exposures of all

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 36

 



--------------------------------------------------------------------------------



 



Revolving Lenders shall not exceed the Total Commitment, and (y) the Revolving
Exposure of a Revolving Lender shall not exceed such Revolving Lender’s
Commitment. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.

                    (ii) No Issuing Bank shall issue any Letter of Credit if the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Lenders have approved such expiry date.

                    (iii) No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:

                        (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
(x) shall prohibit, or request that such Issuing Bank refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular, (y) shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or
(z) shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such Issuing Bank in
good faith deems material to it, provided that, in the cases of clauses (y) and
(z), such Issuing Bank shall have provided written notice to Borrower of its
refusal to issue any Letter of Credit and the specific reasons therefor and
Borrower shall not have compensated such Issuing Bank for the imposition of such
restriction, reserve or capital requirement or reimbursed such Issuing Bank for
such loss, cost or expense, as applicable;

                        (B) the issuance of such Letter of Credit would violate
one or more policies of the Issuing Bank which are of general application;

                        (C) except as otherwise agreed by the Administrative
Agent and such Issuing Bank, such Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency;

                        (D) such Issuing Bank does not as of the issuance date
of such requested Letter of Credit issue Letters of Credit in the requested
currency;

                        (E) such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or

                        (F) a default of any Lender’s obligations to fund under
Section 2.01 or Section 2.02 exists or any Lender is at such time a Defaulting
Lender hereunder, unless the Administrative Agent has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the risk with respect
to such Lender.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 37

 



--------------------------------------------------------------------------------



 



                    (iv) No Issuing Bank shall amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.

                    (v) No Issuing Bank shall be under any obligation to amend
any Letter of Credit if (A) the Issuing Bank would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

                    (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable
Issuing Bank and the Administrative Agent in the form of a Letter of Credit
Application, appropriately completed and signed by a Senior Financial Officer of
the Borrower. Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than 10:00 a.m.
(Dallas, Texas time) at least two Business Days (or such later date and time as
the Administrative Agent and the applicable Issuing Bank may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Issuing Bank and the
Administrative Agent: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable Issuing Bank may require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Issuing Bank: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such Issuing Bank may require. Additionally, the
Borrower shall furnish to the applicable Issuing Bank and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such Issuing
Bank or the Administrative Agent may require.

                    (ii) Promptly after receipt of any Letter of Credit
Application, the applicable Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received written notice from any Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank may, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, and
without any further action on the part of the applicable Issuing Bank or the
Lenders, the applicable Issuing Bank grants to each Revolving Lender, and each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the aggregate amount available to be drawn under such Letter of
Credit.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 38

 



--------------------------------------------------------------------------------



 



                    (iii) If the Borrower so requests in any applicable Letter
of Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by such Issuing Bank, the Borrower
shall not be required to make a specific request to such Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) such Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.19(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrower that one or more of the applicable conditions specified in
Article 4 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension.

                    (iv) If the Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank to permit such reinstatement. Once
an Auto-Reinstatement Letter of Credit has been issued, except as provided in
the following sentence, the Lenders shall be deemed to have authorized (but may
not require) such Issuing Bank to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits such Issuing Bank to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Article 4 is
not then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the Issuing Bank not to
permit such reinstatement.

                    (v) Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

               (c) Drawings and Reimbursements; Funding of Participations.

                    (i) Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
Issuing Bank shall notify the Borrower and the Administrative Agent thereof. In
the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse such Issuing Bank in such Alternative Currency, unless
(A) such Issuing Bank (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 39

 



--------------------------------------------------------------------------------



 



absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified such Issuing Bank promptly following receipt of the notice of
drawing that the Borrower will reimburse such Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, such Issuing Bank shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. (Dallas, Texas
time) on the date of any payment by such Issuing Bank under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by such Issuing Bank under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower shall reimburse such
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing and in the applicable currency if Borrower has received such
notice prior to 9:00 a.m. (Dallas, Texas time) on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 11:00 a.m. (Dallas, Texas time) on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 9:00 a.m.
(Dallas, Texas time) on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt. If the Borrower fails to so
reimburse such Issuing Bank by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.01 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total Commitment and the
conditions set forth in Section 4.01 (other than the delivery of a Borrowing
Request). Any notice given by the applicable Issuing Bank or the Administrative
Agent pursuant to this Section 2.19(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

                    (ii) Each Lender shall upon any notice pursuant to
Section 2.19(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank, in Dollars, at the Administrative
Agent’s office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
(Dallas, Texas time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.19(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable Issuing Bank in
Dollars.

                    (iii) With respect to any Unreimbursed Amount that is not
fully refinanced by a Borrowing of Base Rate Loans because the conditions set
forth in Section 4.01 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable Issuing Bank an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the default rate pursuant to Section 2.07. In such
event, each Lender’s payment to the Administrative Agent for the account of the
Issuing Bank pursuant to Section 2.19(c)(ii) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.19.

                    (iv) Until each Lender funds its Loan or L/C Advance
pursuant to this Section 2.19(c) to reimburse the applicable Issuing Bank for
any amount drawn under any Letter of Credit,

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 40

 



--------------------------------------------------------------------------------



 



interest in respect of such Lender’s Applicable Percentage of such amount shall
be solely for the account of such Issuing Bank.

                    (v) Each Lender’s obligation to make Loans or L/C Advances
to reimburse the applicable Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.19(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such Issuing Bank, the Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.19(c) is subject to the conditions set forth in
Section 4.01 (other than delivery by the Borrower of a Borrowing Request). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable Issuing Bank for the amount of any
payment made by such Issuing Bank under any Letter of Credit, together with
interest as provided herein.

                    (vi) If any Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.19(c) by the time specified in Section 2.19(c)(ii), such Issuing Bank
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Issuing Bank at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of such Issuing Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

               (d) Repayment of Participations.

                    (i) At any time after the applicable Issuing Bank has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.19(c), if the Administrative Agent receives for the account of such
Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.

                    (ii) If any payment received by the Administrative Agent for
the account of the applicable Issuing Bank pursuant to Section 2.19(c)(i) is
required to be returned under any of the circumstances described in Section 8.20
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of all obligations
hereunder and the termination of this Agreement.

               (e) Obligations Absolute. The obligation of the Borrower to
reimburse the applicable Issuing Bank for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 41

 



--------------------------------------------------------------------------------



 



                    (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

                    (ii) the existence of any claim, counterclaim, setoff,
defense or other right that the Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), such
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

                    (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

                    (iv) any payment by the applicable Issuing Bank under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the applicable Issuing Bank under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code of the United States or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors;

                    (v) any adverse change in the relevant exchange rates or in
the availability of the relevant Available Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

                    (vi) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary.

    The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the Issuing Bank
and its correspondents unless such notice is given within five (5) Business Days
after Borrower’s receipt of a copy of such Letter of Credit or amendment thereto
by Borrower.

               (f) Role of each Issuing Bank. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable Issuing
Bank shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the applicable Issuing Bank, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Issuing Bank shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 42

 



--------------------------------------------------------------------------------



 



all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the applicable Issuing Bank, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.19(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against such Issuing Bank, and
such Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, such Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

                    (g) Cash Collateral. (i) Upon the request of the
Administrative Agent, (A) if the Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

                    (ii) The Administrative Agent may, at any time and from time
to time after the initial deposit of Cash Collateral, request that additional
Cash Collateral be provided in order to protect against the results of exchange
rate fluctuations, and Administrative Agent shall, upon request, provide
Borrower with calculations showing such exchange rate fluctuations.

                    (iii) Article 6 sets forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03 and
Article 6, “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the applicable Issuing Bank and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of such
Issuing Bank and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.

               (h) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

               (i) Conflict with Issuer Documents. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 43

 



--------------------------------------------------------------------------------



 



               (j) Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

          Section 2.20. Increase of Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Lenders), the Borrower may request an increase of the Total Commitment:
(i) by an aggregate amount equal to any integral multiple of $5,000,000 and not
less than $10,000,000 and (ii) by an aggregate amount not to exceed $50,000,000;
provided that (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Total Commitment shall not have been reduced, nor shall the
Borrower have given notice of any such reduction under Section 2.09(b), and
(iii) the Total Commitment shall not previously have been increased pursuant to
this Section 2.20 more than three (3) times. If one or more of the Lenders is
not increasing its Commitment, then, with notice to the Administrative Agent and
the other Lenders, another one or more financial institutions, each as approved
by the Borrower and the Administrative Agent (a “New Lender”), may commit to
provide an amount equal to the aggregate amount of the requested increase that
will not be provided by the existing Lenders; provided, that the Commitment of
each New Lender shall be at least $5,000,000 and the maximum number of New
Lenders shall be three (3). Upon receipt of notice from the Administrative Agent
to the Lenders and the Borrower that the Lenders, or sufficient Lenders and New
Lenders, have agreed to commit to an aggregate amount equal to the amount of the
requested increase (the “Increase Amount”) (or such lesser amount as the
Borrower shall agree, which shall be at least $10,000,000 and an integral
multiple of $5,000,000 in excess thereof), then: provided that no Default or
Event of Default exists at such time or after giving effect to the requested
increase, the Borrower, the Administrative Agent and the Lenders willing to
increase their respective Commitments and the New Lenders (if any) shall execute
and deliver an Increased Commitment Supplement (herein so called) in the form
attached hereto as Exhibit G. If all existing Lenders shall not have provided
their pro rata portion of the requested Increase Amount, the Loans will not be
held pro rata by the Lenders in accordance with the Applicable Percentages
determined hereunder. To remedy the foregoing, on the date of the effectiveness
of the Increased Commitment Supplement, the Revolving Lenders shall make
advances among themselves so that after giving effect thereto the Revolving
Loans will be held by the Revolving Lenders, pro rata in accordance with the
Applicable Percentages hereunder. The advances so made by each Lender whose
Applicable Percentage has increased as a result of the changes to the Total
Commitment shall be deemed to be a purchase of a corresponding amount of the
Loans of the Revolving Lender or Lenders whose Applicable Percentages have
decreased. The advances made under this Section 2.20 shall be Base Rate Loans
made under each Revolving Lender’s Commitment. All advances made under this
Section 2.20 shall be made through the Administrative Agent.

          Section 2.21. Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 8.05(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 8.05(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 8.05(c).

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

          Borrower represents and warrants to each of the Lenders and Issuing
Banks as follows:

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 44

 



--------------------------------------------------------------------------------



 



          Section 3.01. Organization; Powers. Borrower and each Material
Subsidiary (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) has the corporate power and authority to execute, deliver and perform
its obligations under this Agreement and to borrow hereunder.

          Section 3.02. Authorization. The execution, delivery and performance
by the Borrower of the Loan Documents to which it is a party, the Borrowings
hereunder, the pledge of the stock of certain Subsidiaries under the Pledge
Agreement, the issuance of Letters of Credit hereunder and the other
transactions contemplated by the Loan Documents (collectively, the
“Transactions”): (a) have been duly authorized by all requisite corporate action
and (b) will not (i) violate (A) any provision of any law, statute, rule or
regulation to which any Obligated Party is subject or of the certificate of
incorporation or other constituent documents or by-laws of the Borrower or any
of its Subsidiaries, (B) any order of any Governmental Authority or (C) any
provision of any Material indenture, agreement or other instrument to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property is or may be bound (including the Senior Note Purchase Agreements and
the Indebtedness limitations set forth in any Senior Note Purchase Agreement),
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such Material indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon any property or assets of the Borrower or any of its Subsidiaries,
except as contemplated by the Pledge Agreement.

          Section 3.03. Enforceability. This Agreement constitutes a legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms, as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

          Section 3.04. Governmental or Third Party Approvals. No action,
consent or approval of, registration or filing with or other action by any
Governmental Authority or third party is or will be required in connection with
the Transactions, to the extent they relate to the Borrower.

          Section 3.05. Organization and Ownership of Shares of Subsidiaries.

               (a) Schedule 3.05 is (except as noted therein) a complete and
correct list of the Borrower’s Subsidiaries as of July 8, 2005 showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
the percentage of Equity Interests in it owned by the Borrower and each other
Subsidiary, and specifying whether such Subsidiary is a Material Subsidiary.
Schedule 3.05A correctly sets forth the authorized, issued, and outstanding
Equity Interests in each Material Subsidiary. All of the outstanding Equity
Interests of each Material Subsidiary have been validly issued, are fully paid,
and are nonassessable. There are no outstanding subscriptions, options,
warrants, calls, or rights (including preemptive rights) to acquire, and no
outstanding securities or instruments convertible into, any Equity Interest of
any Material Subsidiary.

               (b) Each Subsidiary identified in Schedule 3.05 is a corporation
or other legal entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 45

 



--------------------------------------------------------------------------------



 



lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

          Section 3.06. Financial Statements. The audited consolidated financial
statements of the Borrower and its Subsidiaries dated as of December 31, 2004
fairly present in all material respects the consolidated financial position of
the Borrower and its Subsidiaries, as of the date of such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). Since December 31, 2004 there has been no change
in the financial condition, operations, business, properties or prospects of the
Borrower or any of its Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect. As
of the date hereof, there is no fact known to the Borrower that could reasonably
be expected to have a Material Adverse Effect, except as disclosed in the
audited consolidated financial statements of the Borrower and its Subsidiaries
dated as of December 31, 2004 or the most recently delivered financial
statements delivered in accordance with Section 5.18, or except as previously
disclosed to the Administrative Agent in writing.

          Section 3.07. Litigation; Observance of Statutes and Orders.

               (a) Except as described on Schedule 3.07 attached hereto, there
are no actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
property of the Borrower or any Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

               (b) Except as described on Schedule 3.07 attached hereto, neither
the Borrower nor any Subsidiary is in default under any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any applicable law, ordinance, rule or regulation (including Environmental
Laws) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

          Section 3.08. Taxes. The Borrower and its Subsidiaries have filed all
income tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Borrower or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.

          Section 3.09. Title to Property; Leases. The Borrower and its
Subsidiaries have good and sufficient title to their respective Material
properties, including all such Material properties reflected in the audited
consolidated financial statements of the Borrower and its Subsidiaries dated as
of December 31, 2004 or purported to have been acquired by the Borrower or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement, except for those defects in title and Liens that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. All Material leases are valid and subsisting and are in full force and
effect in all material respects.

          Section 3.10. Licenses, Permits, etc. The Borrower and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, service marks, trademarks and trade names, or rights

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 46

 



--------------------------------------------------------------------------------



 



thereto, that are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

          Section 3.11. Compliance with ERISA.

               (a) The Borrower and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3(3) of ERISA), and no event, transaction or
condition has occurred or exists that would reasonably be expected to result in
the incurrence of any such liability by the Borrower or any ERISA Affiliate, or
in the imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not be,
individually or in the aggregate, Material.

               (b) As of the Effective Date, the present value of the
accumulated benefit obligations under each of the Plans that are subject to
Title IV of ERISA (other than Multiemployer Plans), determined in accordance
with Financial Accounting Standards Board Statement No. 87 as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $25,000,000 in the case of
any single Plan and by more than $50,000,000 in the aggregate for all Plans.

               (c) The Borrower and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that, individually or in the aggregate, are Material.

               (d) The expected post-retirement benefit obligation (determined
as of the last day of the Borrower’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of the Borrower and its Subsidiaries was
approximately $14,235,000 as of December 31, 2004.

          Section 3.12. Use of Proceeds. The Borrower will apply the proceeds of
the Loans to refinance existing indebtedness, for capital expenditures, to make
acquisitions, for working capital and for other general corporate purposes. The
Letters of Credit shall be issued to support transactions of the Borrower and
the Subsidiaries entered into in the ordinary course of business.

          Section 3.13. Existing Indebtedness. Neither the Borrower nor any
Subsidiary is in default, and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Borrower or
such Subsidiary the outstanding principal amount of which exceeds $10,000,000 in
the aggregate, and, to the knowledge of the Responsible Officers of the
Borrower, no event or condition exists with respect to any Indebtedness of the
Borrower or any Subsidiary the outstanding principal amount of which exceeds
$10,000,000 in the aggregate that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to declare a default or
event of default or cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

          Section 3.14. Foreign Assets Control Regulations, etc. The use of the
proceeds of the Loans will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 47

 



--------------------------------------------------------------------------------



 



United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto.

          Section 3.15. Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

               (a) The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) will be
margin stock.

               (b) Neither the Borrower nor any Subsidiary is subject to
regulation under the Investment Company Act of 1940, as amended, or the Public
Utility Holding Company Act of 1935, as amended.

          Section 3.16. No Material Misstatements. No report, financial
statement or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement contains any material misstatement of fact or omits any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

          Section 3.17. Environmental Compliance. The Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, except as described on Schedule 3.17.

          Section 3.18. Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance (if
adequate reserves are maintained with respect thereto) compatible with the
following standards), with such deductibles and covering such casualties and
contingencies as are customarily carried by companies of established reputations
engaged in the same or similar business and similarly situated.

          Section 3.19. Solvency. The Borrower both individually and on a
consolidated basis with its Subsidiaries: (i) owns and will own assets the fair
saleable value of which are (A) greater than the total amount of its liabilities
(including contingent liabilities) and (B) greater than the amount that will be
required to pay probable liabilities of then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to it; (ii) has capital that is not unreasonably
small in relation to its business as presently conducted; and (iii) does not
intend to incur and does not believe that it will incur debts beyond its ability
to pay such debts as they become due.

          Section 3.20. Perfected Security Interest. The Pledge Agreement
creates a valid and enforceable lien and security interest in the collateral
covered thereby and Collateral Agent, upon taking possession of the stock
certificates to be delivered to Collateral Agent pursuant to the Pledge
Agreement (with stock powers executed in blank) will have a perfected,
first-lien priority security interest in such Equity Interests evidenced by such
stock certificates.

          Section 3.21. Senior Debt. The Loans, the interest thereon, and the
L/C Obligations are “Senior Indebtedness” under the terms of the Subordinated
Notes.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 48

 



--------------------------------------------------------------------------------



 



ARTICLE 4.

CONDITIONS OF LENDING

     Section 4.01. All Borrowings. The obligations of the Lenders to make the
Loans on or after the Effective Date and the agreement of an Issuing Bank to
issue, amend, renew or extend Letters of Credit are subject to the satisfaction
of the following conditions on the date of each Borrowing, or issuance,
amendment or other modification:

          (a) The Administrative Agent shall have received a notice of such
Borrowing, issuance, amendment or other modification as required by Section 2.03
or 2.19(a), as applicable.

          (b) The representations and warranties set forth in Article 3 shall be
true and correct in all material respects on and as of the date of such
Borrowing, issuance, amendment or other modification with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

          (c) At the time of and immediately after such Borrowing, issuance,
amendment or other modification, no Event of Default or Default shall have
occurred and be continuing or would result from such Borrowing.

          (d) At the time of and immediately after such Borrowing, issuance,
amendment or other modification, the aggregate Revolving Exposures of all
Lenders shall not exceed the Total Commitment, the Dollar Equivalent of the
aggregate principal amount of all outstanding Australian Dollar Loans shall not
exceed $25,000,000 and the Dollar Equivalent of the aggregate principal amount
of all outstanding Euro Loans shall not exceed $25,000,000.

Each Borrowing and each issuance, amendment or other modification of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment or other
modification as to the matters specified in paragraphs (b), (c) and (d) of this
Section 4.01.

     Section 4.02. Effective Date. The effectiveness of the amendment and
restatement of the Prior Credit Agreement as contemplated hereby and the
effectiveness of the obligations of the Lenders to make Loans hereunder on the
Effective Date and the agreement of an Issuing Bank to issue, amend, renew or
extend Letters of Credit are subject to the following conditions being satisfied
on or before the date hereof, and such obligations shall not be effective until
the date that each such condition is satisfied (the “Effective Date”):

          (a) The Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower to the effect set forth in Exhibit C hereto
dated the Effective Date and addressed to the Lenders and satisfactory to the
Lenders and to Bracewell & Giuliani LLP, counsel for the Administrative Agent
(and the Borrower hereby instructs its counsel to deliver such opinion to the
Administrative Agent for the benefit of the Lenders).

          (b) The Administrative Agent shall have received all of the following
in form and substance satisfactory to the Administrative Agent and each of the
Lenders: (i) a certificate as to the existence and good standing of each
Obligated Party issued by the Secretary of State or other applicable
Governmental Authority of its jurisdiction of incorporation or organization as
of a recent date; (ii) a certificate of the Secretary or an Assistant Secretary
or other authorized officer of each Obligated Party dated the Effective Date and
certifying (A) that attached thereto is a true and complete copy (or identifying
a previously delivered copy) of its by–laws or other similar internal governing
document as in effect on the Effective Date and at all times since the date of
the resolutions described in clause (B) below, (B) with respect to each
Obligated Party, that

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 49

 



--------------------------------------------------------------------------------



 



attached thereto is a true and complete copy of its resolutions or similar
evidence of authority, duly adopted by its board of directors (or similar
governing authority) authorizing its execution, delivery and performance of the
Loan Documents to which it is a party and the Transactions, and that such
resolutions or similar evidence of authority have not been modified, rescinded
or amended and are in full force and effect, (C) that attached thereto is a true
and complete copy (or identifying a previously delivered copy) of the
certificate of incorporation or other similar internal governing document, as in
effect as of the Effective Date, of each Obligated Party, and (D) as to the
incumbency and specimen signature of each of its representatives executing any
Loan Document on its behalf; (iii) a certificate of another of its
representatives as to the incumbency and specimen signature of the Secretary,
Assistant Secretary or other authorized officer executing the certificate
pursuant to clause (ii) above; and (iv) such other documentation as the Lenders
or the Administrative Agent shall reasonably request.

          (c) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Senior Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b),
(c) and (d) of Section 4.01.

          (d) The Administrative Agent shall have received (i) a pay-off letter
from JPMorgan Chase Bank, N.A. for all sums due under the Prior Credit
Agreement, in form and substance satisfactory to the Administrative Agent, and
(ii) all Fees and other amounts due and payable on or prior to the Effective
Date.

          (e) The Administrative Agent shall have received: (i) the Subsidiary
Guaranty in the form attached hereto as Exhibit D executed by all the
Guarantors; (ii) the Intercreditor Agreement in the form attached hereto as
Exhibit F signed on behalf of all the Obligated Parties and the Noteholders (as
defined therein); (iii) the Pledge Agreement in the form attached as an exhibit
to the Intercreditor Agreement signed on behalf of the Borrower, Lennox Global
Ltd. and the Collateral Agent; (iv) the certificates identified under the Pledge
Agreement, in each case accompanied by undated stock powers executed in blank or
evidence that arrangements satisfactory to the Administrative Agent shall have
been made for the delivery of such certificates and stock powers; (v) promissory
notes payable to each Lender requesting a promissory note in form and substance
satisfactory to the Administrative Agent executed by the Borrower; and (vi) such
other documentation or evidence as the Administrative Agent shall have requested
in order to create, perfect or protect the security interests and liens created
pursuant to the Pledge Agreement under the laws of the United States of America
and the applicable laws of Canada.

          (f) The Administrative Agent shall have received evidence that all
Persons who have the benefit of the provisions similar or substantially similar
to the terms of Section 5.06 of the Prior Credit Agreement (including the
holders of the notes under the Senior Note Purchase Agreements) shall have
consented to the terms of this Agreement and waived any default arising as a
result of the execution and delivery of this Agreement and such provisions.

          (g) The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, all environmental
reports and such other reports, audits or certificates as it may reasonably
request.

     Without limiting the generality of the provisions of Section 7.04, for
purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the closing date specifying its objection
thereto.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 50

 



--------------------------------------------------------------------------------



 



ARTICLE 5.

AFFIRMATIVE AND NEGATIVE COVENANTS

     The Borrower covenants and agrees that, so long as any Lender has any
Commitment hereunder or any obligations to acquire or fund any participation in
any Swingline Loan or Letter of Credit or the Swingline Lender is obligated to
make Swingline Loans or Bank of America is obligated to issue Letters of Credit
hereunder or any amount payable hereunder remains unpaid:

     Section 5.01. Compliance with Laws. The Borrower will and will cause each
of its Subsidiaries to (i) comply in all material respects with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and (ii) obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, except, in the case
of clause (ii) above, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

     Section 5.02. Insurance. The Borrower will and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co–insurance and self–insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

     Section 5.03. Maintenance of Properties and Lines of Business. The Borrower
will and will cause each of its Subsidiaries to maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times;
provided that this Section shall not prevent the Borrower or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Borrower has
concluded that such discontinuance would not result in a Default or an Event of
Default (as a result of a violation of Section 5.11 or otherwise) and would not,
individually or in the aggregate, have a Material Adverse Effect. The Borrower
will not and will not permit any of its Subsidiaries to engage in any line of
business other than such lines of business in which it is presently engaged and
those businesses reasonably related thereto.

     Section 5.04. Payment of Taxes. The Borrower will and will cause each of
its Subsidiaries to file all income tax or similar tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, provided that
neither the Borrower nor any Subsidiary need pay any such tax or assessment if
the amount, applicability or validity thereof is contested by the Borrower or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Borrower or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Borrower or such Subsidiary.

     Section 5.05. Corporate Existence, etc. The Borrower will at all times
preserve and keep in full force and effect its corporate existence. Subject to
Sections 5.10 and 5.11, the Borrower will at all times preserve and keep in full
force and effect each of its Subsidiaries’ corporate existence and all rights
and franchises of the Borrower and its Subsidiaries necessary for the conduct of
their respective businesses, except to the extent that failure to do so with
respect to a Subsidiary which is not a Material Subsidiary could not reasonably
be expected to have a Material Adverse Effect.

     Section 5.06. Intentionally Deleted.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 51

 



--------------------------------------------------------------------------------



 



     Section 5.07. Covenant to Guarantee and Secure Loans Equally.

          (a) If any Subsidiary of the Borrower shall guarantee the obligations
of the Borrower under the Senior Note Purchase Agreements or any other agreement
creating or evidencing Indebtedness of the Borrower, the Borrower shall cause to
be made effective provision whereby the Loans and other obligations of the
Borrower under the Loan Documents will be guaranteed equally and ratably with
any and all other obligations thereby guaranteed, with the documentation for
such guarantee to be reasonably satisfactory to the Required Lenders. Any
violation of Section 5.12 will constitute an Event of Default, whether or not
provision is made for an equal and ratable guarantee pursuant to this
Section 5.07.

          (b) If the Borrower shall create, assume or permit to exist any Lien
upon any of its property or assets, or permit any Subsidiary to create, assume
or permit to exist any Lien upon any of its property or assets, whether now
owned or hereafter acquired, other than those Liens permitted by the provisions
of Section 5.13, the Borrower shall make or cause to be made effective provision
whereby the Loans and other obligations under the Loan Documents will be secured
equally and ratably with any and all other obligations thereby secured, with the
documentation for such security to be reasonably satisfactory to the Required
Lenders and, in any such case, the Loans and such other obligations shall have
the benefit, to the fullest extent that, and with such priority as, the holders
thereof may be entitled under applicable law, of an equitable Lien on such
property. Any violation of Section 5.13 will constitute an Event of Default,
whether or not provision is made for an equal and ratable Lien pursuant to this
Section 5.07.

     Section 5.08. Environmental Matters.

          (a) The Borrower will and will cause each of its Subsidiaries to
comply in all material respects with all applicable Environmental Laws if,
individually or in the aggregate, failure to comply therewith could reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Borrower or the Borrower and its Subsidiaries,
taken as a whole.

          (b) The Borrower will not and will not permit any of its Subsidiaries
to cause or allow any Hazardous Substance to be present at any time on, in,
under or above any real property or any part thereof in which the Borrower or
any Subsidiary has a direct interest (including ownership thereof or any
arrangement for the lease, rental or other use thereof, or the retention of any
mortgage or security interest therein or thereon), except in a manner and to an
extent that is in compliance in all material respects with all applicable
Environmental Laws or that could not reasonably be expected to have a material
adverse effect on the financial condition or results of operations of the
Borrower or the Borrower and its Subsidiaries, taken as a whole.

     Section 5.09. Transactions with Affiliates. The Borrower will not permit
any Subsidiary to enter into directly or indirectly any Material transaction or
Material group of related transactions (including the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary), except pursuant to
the reasonable requirements of the Borrower’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than would be obtainable in a comparable arm’s–length transaction
with a Person not an Affiliate.

     Section 5.10. Merger, Consolidation, etc. The Borrower will not, and will
not permit any Subsidiary to, consolidate with or merge with or into any other
Person or permit any other Person to merge or consolidate with it or convey,
transfer or lease substantially all of its assets in a single transaction or
series of related transactions to any Person or dissolve or liquidate; except
that if, at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing: (i) a
Domestic Subsidiary may merge into the Borrower or another Domestic Subsidiary
that is Wholly-Owned; provided that in any such merger transaction involving the
Borrower, the Borrower shall be the surviving

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 52

 



--------------------------------------------------------------------------------



 



Person; (ii) any Foreign Subsidiary may merge into another Foreign Subsidiary
that is Wholly–Owned (other than the Insurance Subsidiary); (iii) Borrower may
merge with another Person in an acquisition permitted by Section 5.23 if the
Borrower is the surviving Person; (iv) any Subsidiary may merge with another
Person in an acquisition permitted by Section 5.23 if such Subsidiary is the
surviving Person or if the surviving Person becomes a Subsidiary and the
Borrower or such Person complies with the obligations hereunder applicable to
new Material Subsidiaries to the extent applicable to such surviving Person;
(v) the Borrower and any Subsidiary may make Transfers permitted by
Section 5.11; and (vi) any Subsidiary who has transferred all of its assets in a
transaction permitted by Section 5.11 may thereafter dissolve or liquidate;
provided, that in the case of any of the transactions described in the foregoing
clauses (i) through (vi) which would involve or result in a Change of Control,
the Borrower shall have complied with Section 2.10.

     Section 5.11. Sale of Assets, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, make any Transfer except:

          (a) Transfers of either (i) inventory held for sale, or
(ii) equipment, fixtures, supplies or materials no longer required in the
operation of the business of the Borrower or such Subsidiary or that is
obsolete, and, in the case of any Transfer described in clause (i) or (ii), such
Transfer is in the ordinary course of business; and

          (b) Transfers (i) by any Domestic Subsidiary to the Borrower or
another Domestic Subsidiary that is Wholly-Owned, (ii) by a Foreign Subsidiary
to the Borrower or another Subsidiary that is Wholly-Owned, and (iii) by the
Borrower to a Material Subsidiary that is a Domestic Subsidiary and
Wholly-Owned; and

          (c) Transfers that constitute either: (i) the sale of receivables, or
undivided interests therein, together with all collections and other proceeds
thereof and any collateral securing the payment thereof, pursuant to a
Receivable Securitization permitted by Section 5.26, or (ii) the sale of all or
a portion of any business segment other than the domestic heating (with the
exception of the hearth products division and the advanced distributor products
division) and cooling manufacturing segment and the domestic refrigeration
segment; provided, in the case of this clause (ii), that (A) the aggregate book
value of all business segments or portions thereof Transferred in reliance on
this clause (ii) in any calendar year shall not exceed 10% of the value of the
consolidated assets of the Borrower and its Subsidiaries as of the last day of
the immediately preceding calendar year and (B) all business segments or
portions thereof Transferred in reliance on this clause (ii) in any calendar
year, in the aggregate, shall not have contributed greater than 5% of EBITDA for
the immediately preceding calendar year; provided, further, in the case of each
of the foregoing clauses (i) and (ii), that at the time of such Transfer, no
Default or Event of Default shall exist or would result from such Transfer; and

          (d) Transfers not otherwise permitted under this Section 5.11;
provided that (i) at the time of such Transfer, no Default shall exist or would
result from such Transfer, (ii) the aggregate book value of all property
Transferred in reliance on this clause (d) in any calendar year shall not exceed
5% of the value of the consolidated assets of the Borrower and its Subsidiaries
as of the last day of the immediately preceding calendar year, and (iii) all
property Transferred in reliance on this clause (d) in any calendar year, in the
aggregate, shall not have contributed greater than 5% of EBITDA for the
immediately preceding calendar year.

     Section 5.12. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee, or
otherwise become directly or indirectly liable with respect to any Indebtedness
except the following, provided that in each of the following cases, both prior
to and immediately after giving effect to the creation, incurrence, assumption,
or guarantee thereof or the Company’s or such Subsidiary’s otherwise becoming
directly or indirectly liable with respect thereto, no Default or Event of
Default shall exist:

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 53

 



--------------------------------------------------------------------------------



 



          (a) Indebtedness under the Loan Documents;

          (b) Indebtedness relating to the Senior Note Purchase Agreements and
the Subordinated Notes and extensions, renewals, refinancings and replacements
of any such Indebtedness that (i) do not increase the outstanding principal
amount thereof or result in an earlier maturity date or decreased weighted
average life thereof; and (ii) do not contain financial covenants and other
terms that are more restrictive than those contained in this Agreement;

          (c) Other Indebtedness existing on the date hereof and set forth in
Schedule 5.12 and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life
thereof;

          (d) Indebtedness of Domestic Subsidiaries owed to any other Domestic
Subsidiary that is Wholly–Owned or the Borrower;

          (e) Intentionally Deleted;

          (f) Intentionally Deleted;

          (g) Secured Indebtedness not otherwise permitted under this
Section 5.12 of any Foreign Subsidiary; provided that the aggregate outstanding
amount of all Indebtedness permitted under the provisions of this subclause (g)
shall not at any time exceed $50,000,000;

          (h) Guarantees by the Borrower with respect to (i) Indebtedness
related to Borrower’s joint ventures, provided that the Dollar Equivalent of the
aggregate amount so Guaranteed by the Borrower shall at no time exceed
$50,000,000, and (ii) Indebtedness of third parties other than Subsidiaries;
provided that the Dollar Equivalent of the aggregate amount so Guaranteed by the
Borrower shall at no time exceed $15,000,000; and provided further that the
Dollar Equivalent of the aggregate amount guaranteed under such Guarantees by
the Borrower under the provisions of this subclause (h) shall at no time exceed
$50,000,000;

          (i) Guarantees by the Borrower with respect to Indebtedness of any of
its Wholly–Owned Subsidiaries, by any Domestic Subsidiary of Indebtedness of any
other Domestic Subsidiary that is Wholly–Owned and by any Foreign Subsidiary of
Indebtedness of any other Foreign Subsidiary that is Wholly–Owned;

          (j) Indebtedness of the Borrower or any Subsidiary owing to the
Insurance Subsidiary; provided that the aggregate outstanding amount of all such
Indebtedness shall not at any time exceed (i) $35,000,000 for the financing of
the purchase of the Borrower’s headquarters located at 2140 Lake Park Blvd. in
Richardson, Texas, provided that in no event shall the total Indebtedness owing
to the Insurance Subsidiary or any other Persons under this clause (j)(i) and
clause (m) below exceed $35,000,000, and (ii) $50,000,000 for all other purposes
including the financing of the Borrower’s headquarters building located at 2100
Lake Park Blvd. in Richardson, Texas, provided that no portion of the
$50,000,000 shall be used for the potential financing of the purchase of the
Borrower’s headquarters located at 2140 Lake Park Blvd. in Richardson, Texas;

          (k) Indebtedness arising in connection with Swap Agreements permitted
by Section 5.25;

          (l) Indebtedness of the Borrower in an amount not exceeding
$30,000,000 in the aggregate for the purchase of corporate airplanes;

          (m) Indebtedness of the Borrower in an amount not exceeding
$35,000,000 in the aggregate for the purchase of Borrower’s headquarters
building at 2140 Lake Park Boulevard in Richardson,

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 54

 



--------------------------------------------------------------------------------



 



Texas, which Indebtedness may be owing to the Insurance Subsidiary (as permitted
by clause (j) above) or to another Person, but in no event shall the total
Indebtedness owing to the Insurance Subsidiary or any other Persons under clause
(j)(i) above or this clause (m) exceed $35,000,000;

          (n) unsecured Indebtedness of the Borrower or any Subsidiary for
borrowed money (in addition to any of the other Indebtedness permitted by the
other provisions of this Section 5.12) and any corresponding Guarantee thereof
by any Subsidiary (other than the Insurance Subsidiary), provided,

               (i) such Indebtedness is incurred in compliance with the other
provisions hereof (including, the restrictions contained in Section 5.13 (Liens)
and 5.16 (Limitation on Restrictive Agreements));

               (ii) such Indebtedness is on terms no more restrictive than the
terms contained in this Agreement; and

               (iii) the Borrower provides evidence to the Administrative Agent
that the Borrower is in compliance with the financial covenants set forth in
Section 5.15 calculated on a pro forma basis prior to the incurrence of such
Indebtedness but after giving effect thereto and, when calculated with respect
to the financial covenants in Section 5.15(a) and (b), for the four fiscal
quarters most recently ended and after giving effect to the incurrence of such
Indebtedness as if such Indebtedness existed on the first day of the calculation
period with an interest rate equal for the entire term of such period to the
interest rate to be in existence on the date of the incurrence of such
Indebtedness;

          (o) Indebtedness of the Borrower or any Subsidiary incurred pursuant
to private placement transactions in an aggregate amount not to exceed the
Private Placement Basket, so long as (i) such Indebtedness is on terms that are
no more restrictive than those contained in this Agreement (ii) such new
noteholder executes and delivers a joinder agreement to the Intercreditor
Agreement in the form attached thereto; and (iii) at the time of the incurrence
of any such Indebtedness and immediately after giving pro forma effect thereto
as if such Indebtedness had been incurred at the beginning of the most recently
ended four full fiscal quarters for which financial statements have been
delivered pursuant to Section 5.18 immediately preceding the date of such
incurrence, Borrower is in compliance with Section 5.15;

          (p) Indebtedness in respect of Capital Leases; provided, however, that
the aggregate amount of all such Indebtedness at any one time outstanding shall
not exceed $25,000,000; and

          (q) Other unsecured indebtedness of the Borrower or any Subsidiary not
otherwise permitted by this Section 5.12 not to exceed $50,000,000.

Notwithstanding the foregoing, the Borrower will not permit the Insurance
Subsidiary to directly or indirectly create, incur, assume, guarantee, or
otherwise become directly or indirectly liable with respect to any Indebtedness
except for liabilities arising in the ordinary course of business in connection
with insurance and reinsurance policies it has entered into or may enter into in
the ordinary course of business.

     Section 5.13. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Borrower or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 55

 



--------------------------------------------------------------------------------



 



          (a) Liens for taxes, assessments or other governmental charges the
payment of which is not at the time required by Section 5.04;

          (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due, and any such Liens which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

          (c) Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other types of social security or
retirement benefits, or (ii) to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;

          (d) Liens securing judgments for the payment of money that do not
constitute an Event of Default under Article 6(i);

          (e) leases or subleases granted to others, easements, rights–of–way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Borrower or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

          (f) Liens on property or assets of the Borrower (other than the Equity
Interests of the Material Subsidiaries) or any of its Subsidiaries securing
Indebtedness or other obligations owing to the Borrower or to a Wholly–Owned
Subsidiary permitted by Section 5.12;

          (g) (i) Liens contemplated by financing statements filed in respect of
operating leases, (ii) Liens granted under Capital Leases in existence as of the
Effective Date (iii) other Liens existing on the Effective Date and described on
Schedule 5.13 and (iv) Liens granted to the Collateral Agent under the Pledge
Agreement;

          (h) Liens granted in connection with Receivable Securitizations
permitted by Section 5.26 on the receivables sold pursuant thereto (together
with all collections and other proceeds thereof and any collateral securing the
payment thereof), all right title and interest in and to the lockboxes and other
collection accounts in which proceeds of such receivables are deposited, the
rights under the documents executed in connection with such Receivable
Securitizations and in the Equity Interests issued by any special purpose entity
organized to purchase the receivables thereunder;

          (i) any Lien existing on any property prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof;

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 56

 



--------------------------------------------------------------------------------



 



          (j) any Lien renewing, extending or replacing any Lien permitted by
Subsections (g) and (i) above, provided that (i) the principal amount of
Indebtedness or other obligation secured by such Lien immediately prior to such
extension, renewal or replacement is not increased or the maturity thereof
reduced, (ii) such Lien is not extended to any other property, and (iii)
immediately after such extension, renewal or replacement no Default or Event of
Default would exist or would result therefrom; and

          (k) purchase money Liens on corporate airplanes granted in connection
with the purchase of such corporate airplanes pursuant to Section 5.12(l);

          (l) (A) purchase money Liens granted in connection with Indebtedness
permitted under Sections 5.12(m); (B) Liens granted on the assets of Foreign
Subsidiaries in connection with Indebtedness permitted under Section 5.12(g);
and (C) Liens granted in connection with Indebtedness permitted under
Section 5.12(o) provided that (i) such Liens are pari passu with the Liens
granted to the Collateral Agent or Administrative Agent for the benefit of the
Lenders, (ii) the new lienholder(s) execute and deliver a joinder agreement to
the Intercreditor Agreement in the form attached thereto, and (ii) no Liens
shall be permitted in connection with Indebtedness permitted under
Section 5.12(o) if the Collateral has been released pursuant to the terms of the
Pledge Agreement.

          (m) Liens securing Indebtedness permitted under Section 5.12(p);
provided that such Liens do not at any time encumber any property other than the
property financed by such Indebtedness; and

          (n) other Liens not otherwise permitted by Subsections (a) through (m)
above, provided that (i) the Dollar Equivalent of the fair market value of the
assets subject to such other Liens shall not exceed $10,000,000, (ii) such Liens
secure Indebtedness of the Borrower or a Subsidiary permitted hereby, (iii) the
Dollar Equivalent of the aggregate principal amount of the Indebtedness secured
by all Liens granted under the permissions of this clause (n) does not exceed
$10,000,000 and (iv) immediately after giving effect to the creation thereof, no
Default or Event of Default shall exist.

     For purposes of this Section 5.13, any Person becoming a Subsidiary after
the date of this Agreement shall be deemed to have incurred all of its then
outstanding Liens at the time it becomes a Subsidiary, and any Person extending,
renewing or replacing any Indebtedness secured by any Lien shall be deemed to
have incurred such Lien at the time of such extension, renewal or replacing.

     Section 5.14. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or incur any liability to
declare or make, any Restricted Payment, except: (a) Subsidiaries may declare
and pay dividends ratably with respect to the Equity Interests they have issued
and (b) the Borrower may declare and pay dividends and repurchase shares of its
common stock during any fiscal quarter as long as on the date of determination:

               (i) no Default or Event of Default exists or would result
therefrom; and

               (ii) the sum of (A) the amount of the dividends or repurchases
proposed to be made in such fiscal quarter, plus (B) the aggregate amount of the
dividends and repurchases previously made by Borrower in the same fiscal
quarter, and (C) the aggregate amount of all dividends and repurchases made in
the prior three fiscal quarters does not exceed an amount equal to the greater
of (1) fifty percent (50%) of Consolidated Net Income (calculated for the four
fiscal quarters then most recently ended prior to the date of determination) or
(2) $40,000,000.

     Additionally, Borrower may repurchase its issued and outstanding stock in
the event of the conversion of Subordinated Notes in an amount not to exceed
fifty percent (50%) of the principal amount of the Subordinated Notes so
converted.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 57

 



--------------------------------------------------------------------------------



 



     Section 5.15. Financial Covenants. The Borrower will perform and observe
the following financial covenants:

          (a) Coverage Ratio. As of the end of each fiscal quarter, commencing
with the fiscal quarter ending June 30, 2005, the Borrower shall not permit the
ratio of Cash Flow for the four (4) fiscal quarters then ending to its Net
Interest Expenses for such period to be less than 3.00 to 1.00. As used herein
the following terms have the following meanings:

     “Cash Flow” means, for any period, the total of the following for the
Borrower and the Subsidiaries calculated on a consolidated basis without
duplication for such period in accordance with GAAP: (A) EBITDA; minus
(B) capital expenditures.

     “Net Interest Expenses” means, for any period and any Person, the sum of
the following calculated on a consolidated basis without duplication in
accordance with GAAP: (a) Interest Expenses minus (b) total cash interest
income.

          (b) Consolidated Indebtedness to Adjusted EBITDA. As of the last day
of each fiscal quarter, commencing with the fiscal quarter ending June 30, 2005,
the Borrower shall not permit the Debt to Adjusted EBITDA Ratio to exceed 3.50
to 1.00.

          (c) Consolidated Net Worth. The Borrower will not permit Consolidated
Net Worth as of any date to be less than the sum of (i) $396,624,000.00; plus
(ii) 50% of the sum of (A) its aggregate Consolidated Net Income (but only if a
positive number) for the period beginning April 1, 2005 and ending as of the
most recently completed fiscal quarter prior to the date of determination minus
(B) any non-recurring and non-cash charges not included in determining such
Consolidated Net Income under clause (g) of the definition thereof; plus
(iii) 100% of the net proceeds from issuance of any Equity Interests by Borrower
occurring after the Effective Date (including, or in addition, any increase in
equity attributable to the conversion of the Borrower’s Subordinated Notes to
common stock).

     Section 5.16. Limitation on Restrictive Agreements. The Borrower will not,
nor will it permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other Distributions
with respect to any Equity Interests issued by it or to make or repay loans or
advances to the Borrower or any other Subsidiary or to be obligated under a
Guaranty with respect to Indebtedness of the Borrower or any other Subsidiary;
provided that: (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, the Senior Note Purchase Agreements or
Subordinated Notes; (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 5.16 (but shall
apply to any modification of any such restriction or condition expanding the
scope thereof); (iii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder; (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement,
including any Indebtedness under a Receivable Securitization, if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof;
(vi) clause (b) of the foregoing shall not apply to customary provisions
contained in agreements entered into in connection with Indebtedness owed by any
Foreign Subsidiary that impose restrictions on the ability of the Foreign
Subsidiary thereunder to declare, pay or set aside funds for the making of any
Distribution in respect of the Equity Interests issued by such Foreign
Subsidiary; and (vii) clause (b) of the

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 58

 



--------------------------------------------------------------------------------



 



foregoing shall not apply to customary provisions contained in agreements
entered into in connection with Receivable Securitizations permitted hereby that
impose restrictions on the ability of the special purpose entity party thereto
to declare, pay or set aside funds for the making of any Distribution in respect
of the Equity Interests issued by such entity.

     Section 5.17. Preferred Stock of Subsidiaries. The Borrower will not permit
any Subsidiary to issue or permit to remain outstanding any Preferred Stock
unless such Preferred Stock is issued to and at all times owned and held by the
Borrower or a Wholly–Owned Subsidiary.

     Section 5.18. Financial and Business Information. The Borrower will furnish
to the Administrative Agent:

          (a) Quarterly Statements. Within 45 days after the end of each
quarterly fiscal period in each fiscal year of the Borrower (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of

               (i) consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such quarter, and

               (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

all in reasonable detail and setting forth in comparative form the figures for
the corresponding periods in the previous fiscal year, prepared in accordance
with GAAP applicable to quarterly financial statements generally, and certified
by a Senior Financial Officer as fairly presenting, in all material respects,
the financial position of the Borrower and its Subsidiaries and their results of
operations and cash flows, subject to changes resulting from year–end
adjustments, provided that delivery within the time period specified above of
copies of the Borrower’s Quarterly Report on Form 10–Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.18(a).

          (b) Annual Statements. Within 90 days after the end of each fiscal
year of the Borrower, duplicate copies of:

               (i) consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such year, and

               (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the Borrower and its Subsidiaries and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided that
the delivery within the time period specified above of the Borrower’s Annual
Report on Form 10–K for such fiscal year (together with the

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 59

 



--------------------------------------------------------------------------------



 



Borrower’s annual report to shareholders, if any, prepared pursuant to
Rule 14a–3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of clauses (i) and (ii) of this Section 5.18(b); and

               (iii) a certificate of such accountants stating that in making
the examination for such report, they have obtained no knowledge of any Default
or Event of Default, or, if they have obtained knowledge of any Default or Event
of Default, specifying the nature and period of existence thereof and the action
the Borrower has taken or proposes to take with respect thereto.

          (c) SEC and Other Reports. If the Borrower or any Subsidiary shall be
required to file reports with the Securities and Exchange Commission, promptly
upon their becoming available, one copy of (i) each financial statement, report,
notice or proxy statement sent by the Borrower or any Subsidiary to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement that shall have become effective (without exhibits except
as expressly requested by the Administrative Agent or such Lender), and each
final prospectus and all amendments thereto filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission;

          (d) Notice of Default or Event of Default. Promptly, and in any event
within five days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Borrower is taking or proposes
to take with respect thereto;

          (e) ERISA Matters. Promptly, and in any event within five days, after
a Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Borrower or an
ERISA Affiliate proposes to take with respect thereto:

               (i) with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof and the potential cost to the Borrower or such ERISA Affiliate
resulting therefrom exceeds $500,000; or

               (ii) the taking by the PBGC of steps to institute, or the
threatening in writing by the PBGC of the institution of, proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by the Borrower or any ERISA Affiliate of a
notice from a Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan; or

               (iii) any event, transaction or condition that could result in
the incurrence of any liability by the Borrower or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to any Plan, or in the imposition of any Lien on any of the rights,
properties or assets of the Borrower or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect.

          (f) Requested Information. With reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Borrower or any of its Subsidiaries or
relating to the ability of any Obligated Party to perform its obligations under
the Loan Documents to which it is a party as from time to time may be reasonably
requested by any Lender.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 60

 



--------------------------------------------------------------------------------



 



          (g) Compliance Certificate. Each set of financial statements delivered
pursuant to Section 5.18(a) or Section 5.18(b) hereof shall be accompanied by a
certificate of a Senior Financial Officer setting forth:

               (i) Covenant Compliance. The information (including detailed
calculations) required in order to establish the Debt to Adjusted EBITDA Ratio,
the Applicable Margin, the Facility Fee Percentage, the then existing Material
Subsidiaries, and whether the Borrower was in compliance with the requirements
of Section 5.15 hereof (including the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence);

               (ii) Event of Default. A statement that such officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Borrower and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Borrower or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Borrower shall have taken or
proposes to take with respect thereto;

               (iii) Management’s Discussion and Analysis. A written discussion
and analysis by management of the financial condition and results of operations
of the lines of business conducted by the Borrower and its Subsidiaries for such
accounting period; provided that delivery within the time period specified above
of copies of, in the case of Section 5.18(a), the Borrower’s Quarterly Report on
Form 10–Q, or, in the case of Section 5.18(b) the Borrower’s Annual Report on
Form 10–K, in each case prepared in compliance with the requirements therefor
and filed with the Securities and Exchange Commission shall be deemed to satisfy
this clause (iii); and

               (iv) Litigation. A written statement that, to the best of such
officer’s knowledge after due inquiry, except as otherwise disclosed in writing
to the Administrative Agent, there is no litigation (including derivative
actions), arbitration proceeding or governmental proceeding or investigation
(including but not limited to environmental matters) pending to which the
Borrower or any Subsidiary is a party, or with respect to the Borrower or any
Subsidiary or their respective properties, as to which there is a significant
possibility of an adverse determination which, if determined adversely to the
Borrower or any Subsidiary, would materially and adversely affect the business,
operations, properties or condition of the Borrower or of the Borrower and its
Subsidiaries taken as a whole.

          (h) Debt Rating. Promptly upon receipt thereof, written notice of any
downgrade in any rating of the Borrower’s Indebtedness by Moody’s, S&P or any
other rating agency that issues ratings for the Borrower’s Indebtedness.

          (i) Other Information. Promptly, such additional information regarding
the business, financial or corporate affairs of the Borrower or any Subsidiary
or regarding compliance with the terms of the Loan Documents as the
Administrative Agent or any Lender may from time to time reasonably request,
provided that the Borrower shall not be required to provide financial
projections, a management letter, or consolidating financial statements more
frequently than once per calendar year.

     Documents required to be delivered pursuant to Section 5.18(a) or (b) or
(c) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents,

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 61

 



--------------------------------------------------------------------------------



 



or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 8.01; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.18(g) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders and the Issuing
Banks materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public- side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that so
long as Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information (as defined in Section 8.15), they shall be
treated as set forth in Section 8.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Joint
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” Notwithstanding the foregoing, Borrower shall
not be under any obligation to mark any Borrower Materials “PUBLIC.”

     Section 5.19. Inspection; Confidentiality. The Borrower shall permit the
representatives of the Administrative Agent and each Lender:

          (a) No Default. If no Default or Event of Default then exists, at the
expense of the Administrative Agent or Lender and upon reasonable prior notice
to the Borrower, to visit the principal executive office of the Borrower, to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
with the Borrower’s officers and (with the consent of the Borrower, which
consent will not be unreasonably withheld) its independent public accountants,
and (with the consent of the Borrower, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Borrower and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing;

          (b) Default. If a Default or Event of Default then exists, at the
expense of the Borrower to visit and inspect any of the offices or properties of
the Borrower or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 62

 



--------------------------------------------------------------------------------



 



discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Borrower
authorizes said accountants to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries), all at such times and as often as may be
requested; and

          (c) Technical Data. Anything herein to the contrary notwithstanding,
neither the Borrower nor any of its Subsidiaries shall have any obligations to
disclose pursuant to this Agreement any engineering, scientific, or other
technical data without significance to the analysis of the financial position of
the Borrower and its Subsidiaries.

     Section 5.20. Books and Records. The Borrower shall maintain its financial
records in accordance with GAAP and all other business and operating records in
accordance with reasonably prudent business practices.

     Section 5.21. New Material Subsidiaries. Within forty-five (45) days after
the end of each fiscal quarter, the Borrower shall:

          (a) cause each Domestic Subsidiary that is a Material Subsidiary and
was created or acquired during the fiscal quarter then ending, and each Domestic
Subsidiary that became a Material Subsidiary during such fiscal quarter (any
such Material Subsidiary, herein a “New Material Domestic Subsidiary”), to
execute and deliver to the Administrative Agent a Subsidiary Joinder Agreement
joining it as a guarantor under the Subsidiary Guaranty and such other
documentation as the Administrative Agent may reasonably request to cause such
New Material Domestic Subsidiary to evidence or otherwise implement the guaranty
of the repayment of the obligations contemplated by the Subsidiary Guaranty and
this Agreement; and

          (b) take such action as the Collateral Agent may request to cause:
(i) 100% of the Equity Interests issued by each New Material Domestic Subsidiary
and (ii) 65% of the Equity Interests issued by each Foreign Subsidiary that is a
Material Subsidiary and was created or acquired during the fiscal quarter then
ending and each Foreign Subsidiary that, as a result of a change in assets,
becomes a Material Subsidiary during such quarter, to be pledged to the
Collateral Agent under the Pledge Agreement, including the proper completion,
execution and delivery of a Pledge Amendment under the terms of the Pledge
Agreement, the delivery of the certificates evidencing the Equity Interests to
be pledged, along with undated stock powers executed in blank, Uniform
Commercial Code Financing Statements, legal opinions and such other
documentation as the Collateral Agent may reasonably request to cause such
Equity Interests to be pledged under the Pledge Agreement and for such pledge to
be perfected and protected; provided, however, the provisions of this Subsection
(b) shall cease to exist upon either (i) the achievement by Borrower of a BBB-
senior unsecured credit rating by S&P or a Baa3 senior unsecured credit rating
by Moody’s or (ii) the conversion of the Subordinated Notes into equity and the
credit ratings of the Subordinated Notes by Moody’s and S&P no longer exist, and
provided further that at such time as either (i) or (ii) above occur, no Default
or Event of Default exists and is continuing.

     Section 5.22. Payments on Certain Indebtedness. The Borrower will not, nor
will it permit any Subsidiary to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:

          (a) payments of Indebtedness created under the Loan Documents;

          (b) payments of regularly scheduled interest and principal payments or
other regularly scheduled or required payments as and when due in respect of any
Indebtedness or Receivable Securitizations

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 63

 



--------------------------------------------------------------------------------



 



other than payments in respect of the Subordinated Indebtedness prohibited by
the subordination provisions thereof;

          (c) voluntary or optional prepayments in respect of any Indebtedness,
other than prepayments in respect of the Subordinated Indebtedness prohibited by
the subordination provisions thereof, so long as no Default or Event of Default
exists or results from any such voluntary or optional prepayment;

          (d) refinancings of Indebtedness to the extent permitted by
Section 5.12;

          (e) payments of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; and

          (f) payments of Indebtedness evidenced by the Senior Note Purchase
Agreements.

     Section 5.23. Investments, Loans, Advances, and Acquisitions. The Borrower
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly–Owned Subsidiary prior to such merger) any Equity Interests in, or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or make or permit to exist any
loans or advances to, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

          (a) Investments held by the Borrower or any Subsidiary in the form of
cash equivalents or short-term marketable debt securities;

          (b) investments, loans and advances existing on the date hereof and
set forth on Schedule 5.23, to the extent such investments would not be
permitted under any other clause of this Section;

          (c) investments by the Borrower and its Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that any such Equity
Interests issued by a Material Subsidiary shall be pledged to the extent
required hereby;

          (d) loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary in accordance with the
limitations set forth in Section 5.12;

          (e) loans or advances made by the Borrower to third parties other than
Subsidiaries; provided that the Dollar Equivalent of the aggregate outstanding
amount of all Indebtedness permitted under the permissions of this subclause (e)
shall not at any time exceed $25,000,000;

          (f) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

          (g) transactions permitted by Section 5.10;

          (h) extensions of trade credit in the ordinary course of business;

          (i) investments in the Equity Interests in the special purpose
entities established under the Receivable Securitizations permitted by
Section 5.12; provided that, the aggregate amount of cash invested in all such
entities shall not exceed $1,000,000;

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 64

 



--------------------------------------------------------------------------------



 



          (j) Borrower or any Subsidiary may purchase, hold or acquire any
Equity Interests in, or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, or make
or permit to exist any loans or advances to, or make or permit to exist any
other investment or any other interest in, any other Person; provided that, the
sum of the following made, acquired or held under the permissions of this clause
(j) shall not exceed $10,000,000 at any time: (i) the aggregate amount paid to
acquire the Equity Interests, other securities, other investments or other
interest in Persons; plus (ii) the aggregate outstanding principal amount of any
such Indebtedness and other loans and advances;

          (k) if no Default or Event of Default exists or would result
therefrom, Borrower and any Subsidiary may acquire all the Equity Interests of
any Person or all or substantially all of the assets of any Person or the assets
of a Person constituting a business unit if:

                  (i) The proposed acquisition is an acquisition of the Equity
Interests of a Target, the acquisition is structured so that the Target will
become a Wholly-Owned Subsidiary or will, simultaneously with the acquisition be
merged into the Borrower or a Wholly-Owned Subsidiary. If the proposed
acquisition is an acquisition of a business unit or all or substantially all of
the assets of a Person, the acquisition will be structured so that Borrower or
one or more Wholly-Owned Subsidiaries will acquire the assets;

                  (ii) The Purchase Price (as defined below) for the proposed
acquisition in question together with the Purchase Prices paid for all
acquisitions consummated in the most recent twelve month period does not exceed
a Dollar Equivalent amount equal to EBITDA for such period; provided that if as
of the date of any proposed acquisition, (A) the unsecured senior debt rating of
the Borrower has been upgraded to BBB or better by S&P and Baa2 or better by
Moody’s; (B) the Borrower has retained those ratings for more than 6 months; and
(C) such debt is not on negative watch by any rating agency which has issued the
Borrower such debt rating, then the restrictions contained in this clause (ii)
shall not apply; provided further, however, if at any time thereafter: (a) the
unsecured senior debt rating of the Borrower has been downgraded below BBB by
S&P or below Baa2 by Moody’s or (b) such debt is on negative watch by any rating
agency which has issued the Borrower such debt rating, then the restrictions
contained in this clause (ii) shall apply to any proposed acquisition thereafter
consummated (the term “Purchase Price” means, as of any date of determination
and with respect to a proposed acquisition, the purchase price to be paid for
the Target or its assets, including all cash consideration paid (whether
classified as purchase price, non-compete or consulting payments or otherwise),
the value of all other assets to be transferred by the purchaser in connection
with such acquisition to the seller (including any stock issued to the seller)
all valued in accordance with the applicable purchase agreement and the
outstanding principal amount of all Indebtedness of the Target or that the
purchaser assumed or acquired in connection with such acquisition);

                  (iii) Borrower shall have provided to the Administrative Agent
and each Lender prior to or on the date that the proposed acquisition is to be
consummated the following: (a) a certificate of a Responsible Officer of the
Borrower (1) certifying that no Default or Event of Default exists or could
reasonably be expected to occur as a result of the proposed acquisition, and (2)
demonstrating that both as of the date of any such acquisition and immediately
following such acquisition the Borrower is and on a pro forma basis projects
that it will continue to be, in compliance with the financial covenants of this
Agreement; and

                  (iv) Such acquisition has been: (i) in the event a corporation
or its assets is the Target, either (x) approved by the Board of Directors of
the corporation which is the Target, or (y) recommended by such Board of
Directors to the shareholders of such Target, (ii) in the event a partnership is
the Target, approved by a majority (by percentage of voting power) of the
partners of the Target, (iii) in the event an organization or entity other than
a corporation or partnership is the Target, approved by a majority (by
percentage of voting power) of the governing body, if any, or by a majority (by

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 65

 



--------------------------------------------------------------------------------



 



percentage of ownership interest) of the owners of the Target or (iv) in the
event the corporation, partnership or other organization or entity which is the
Target is in bankruptcy, approved by the bankruptcy court or another court of
competent jurisdiction; and

          (l) promissory notes payable to Borrower or any of its Subsidiaries
received in connection with the sale of their assets; provided that the
applicable asset sale is permitted under the terms of Section 5.11, and (ii) the
aggregate principal amount of all such promissory notes outstanding at any time
shall not exceed 2.5% of the value of the consolidated assets of the Borrower
and its Subsidiaries as of the last day of the fiscal year most recently ended
prior to such time.

     Section 5.24. Amendment of Material Documents. Borrower will not and will
not permit any Subsidiaries to change or amend the terms of the Subordinated
Notes, if the effect of such amendment is to: (a) increase the interest rate on
the Subordinated Notes; (b) shorten the time of payments of principal or
interest due under the Subordinated Notes; (c) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof); or
(d) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holders of the Subordinated Notes in a manner materially adverse to the
Administrative Agent or any Lender as senior creditors or the interests of the
Lenders under this Agreement or any other Loan Document in any respect.

     Section 5.25. Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except: (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
or Indebtedness of the Borrower or any of its Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest–bearing liability or investment
of the Borrower or any Subsidiary.

     Section 5.26. Limitations on Receivable Securitizations. The aggregate
amount of the funds extended to purchase the receivables of the Borrower or any
of its Subsidiaries which are outstanding at any time under all Receivable
Securitizations and not repaid from collections on receivables shall at no time
exceed the greater of (i) $225,000,000, or (ii) an amount equal to Adjusted
EBITDA for the previous twelve months.

ARTICLE 6.

EVENTS OF DEFAULT

     In case of the happening of any of the following events (each an “Event of
Default”):

          (a) the Borrower defaults in the payment of any principal on any Loan
or the reimbursement of any L/C Disbursement, in each case when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

          (b) the Borrower defaults in the payment of any interest on any Loan
for more than five Business Days after the same becomes due and payable; or

          (c) either (i) the Borrower defaults in the performance of or
compliance with any term applicable to the Borrower and contained in
Section 2.10(c), Sections 5.10 through 5.17, Section 5.18(d), or Section 5.23,
or (ii) any Pledgor defaults in the performance or compliance with any term
applicable to such Pledgor contained in the Pledge Agreement and such default is
not remedied within 15 days after the earlier of (A) a Responsible Officer
obtaining actual knowledge of such default and (B) the Borrower receiving
written

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 66

 



--------------------------------------------------------------------------------



 



notice of such default from the Administrative Agent or any Lender (any such
written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (c) of Article 6); or

          (d) any Obligated Party defaults in the performance of or compliance
with any term contained in any Loan Document to which it is a party (other than
those referred to in paragraphs (a), (b) and (c) of this Article 6) and such
default is not remedied within 30 days after the earlier of (A) a Responsible
Officer obtaining actual knowledge of such default and (B) the Borrower
receiving written notice of such default from the Administrative Agent or any
Lender (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Article 6); or

          (e) any representation or warranty made in writing by or on behalf of
any Obligated Party or by any officer of any Obligated Party in any Loan
Document or any certificate, financial statement, or other writing furnished in
connection with the transactions contemplated hereby proves to have been false
or incorrect in any material respect on the date as of which made or deemed
made; or

          (f) the Borrower or any Subsidiary: (i) is in default (as principal or
as guarantor or other surety) in the payment of any principal of, or premium or
make–whole amount or interest on, or other amount in respect of, any Subject
Indebtedness (as defined below) or (ii) is in default in the performance of or
compliance with any term of any evidence of any Subject Indebtedness or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition, such Subject
Indebtedness: (A) has become, or has been declared, due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (B) the
holder or holders of any such Indebtedness or any trustee or agent acting on its
or their behalf is permitted (with or without the giving of notice, the lapse of
time or both) to declare such Indebtedness due and payable before its stated
maturity or before its regularly scheduled dates of payment or to terminate any
commitment relating thereto (as used in this clause (f), the term “Subject
Indebtedness” means (i) Indebtedness that is outstanding in an aggregate
principal amount the Dollar Equivalent of which is at least $25,000,000; or
(ii) any Receivable Securitization in respect of which the Receivable
Securitization Outstanding is at least $25,000,000; or

          (g) the Borrower or any Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; provided, however, that this clause (g)
shall not apply to any Subsidiary of the Borrower the book value of whose total
assets (determined in accordance with GAAP) is less than $10,000,000; or

          (h) a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Borrower or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding–up or liquidation of the Borrower or any of its Subsidiaries, or any
such petition shall be filed against the Borrower or any of its Subsidiaries and
such petition shall not be dismissed within 60 days; provided, however, that
this clause (h) shall not apply to any Subsidiary of the Borrower the book value
of whose total assets (determined in accordance with GAAP) is less than
$10,000,000; or

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 67

 



--------------------------------------------------------------------------------



 



          (i) a final judgment or judgments for the payment of money aggregating
in excess of $25,000,000 are rendered against one or more of the Borrower and
its Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

          (j) if (i) any Plan subject to the minimum funding standards of ERISA
or the Code shall fail to satisfy such standards for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under Section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA Section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate amount of accumulated benefit
obligations under all Plans subject to Title IV of ERISA (other than
Multiemployer Plans), determined in accordance with Financial Accounting
Standards Board Statement No. 87 or 132, as the case may be, as of the end of
such Plans’ most recently ended plan year on the basis of actuarial assumptions
specified for funding purposes in such Plans’ most recent actuarial valuation
report, shall exceed the aggregate current value of the assets of such Plans by
more than $50,000,000, (iv) the Borrower or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Borrower or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Borrower or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post–employment welfare
benefits in a manner that would increase the liability of the Borrower or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect (as used
in Article 6, the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in Section 3 of
ERISA);

          (k) the occurrence of an Event of Default (as defined in the
Intercreditor Agreement); or

          (l) either the Subsidiary Guaranty or the Pledge Agreement shall for
any reason cease to be in full force and effect and valid, binding and
enforceable in accordance with its terms, or any Obligated Party shall so assert
in writing;

then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent, at the request of the Required Lenders,
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate forthwith the right of the Borrower
to borrow hereunder or to request the issuance, amendment, extension or renewal
or other modification of any Letter of Credit, (ii) exercise any rights that may
be available upon an Event of Default to terminate or cancel any outstanding
Letters of Credit, or require that the Borrower Cash Collateralize the L/C
Obligations, and (iii) declare the Loans and all reimbursement obligations for
L/C Disbursements, then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans and the reimbursement obligations
for L/C Disbursements, so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder, shall become forthwith due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding; provided that
in the case of any event described in paragraph (g) or (h) above with respect to
any Obligated Party, all the Commitments of the Lenders, the commitment of the
Swingline Lender to make Swingline Loans and the agreement of the Issuing Banks
hereunder to issue Letters of Credit shall automatically terminate and the
principal amount of all Loans and all reimbursement obligations for L/C
Disbursements then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Obligated Parties accrued
under the Loan Documents shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 68

 



--------------------------------------------------------------------------------



 



any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein to the contrary notwithstanding, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. In addition to the other rights and
remedies that the Lenders may have upon the occurrence of an Event of Default,
the Required Lenders may direct: (i) the Collateral Agent to exercise the rights
and remedies available to the Collateral Agent under the Intercreditor Agreement
and the Pledge Agreement and (ii) the Administrative Agent to exercise the
rights and remedies available to it under the Subsidiary Guaranty.

ARTICLE 7.

THE ADMINISTRATIVE AGENT

     Section 7.01. Appointment and Authority. Each of the Lenders and each
Issuing Bank hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Obligated Party shall have rights as a third party
beneficiary of any of such provisions.

     Section 7.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

     Section 7.03. Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 69

 



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.09 and Article 6) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank.

     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

     Section 7.04. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

     Section 7.05. Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

     Section 7.06. Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 70

 



--------------------------------------------------------------------------------



 



Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and as
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

     Section 7.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

     Section 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agent or Joint Lead Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

     Section 7.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Obligated Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 71

 



--------------------------------------------------------------------------------



 



     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Liabilities
and all other obligations that are owing and unpaid hereunder or under the Loan
Documents and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.04(a) and (c) and 8.05) allowed in such judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.04(a) and 8.05.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Loans or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

     Section 7.10. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Commitment and payment in full of all obligations to the Administrative Agent
and the Lenders (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 8.09, if approved, authorized
or ratified in writing by the Required Lenders; and

     (b) to release any Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

     The Lenders and the Issuing Banks acknowledge that Section 5.12 of the
Intercreditor Agreement provides for the automatic release of Collateral in
certain specified circumstances and authorizes the Collateral Agent to release
Collateral in certain specified circumstances. With respect to the release of
any Collateral, in the event of any conflict with the terms hereof and the terms
of said Section 5.12 of the Intercreditor Agreement, the terms of Section 5.12
of the Intercreditor Agreement shall control.

     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty pursuant to
this Section 7.10.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 72

 



--------------------------------------------------------------------------------



 



ARTICLE 8.

MISCELLANEOUS

     Section 8.01. Notices; Effectiveness; Electronic Communication.

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

     (i) if to the Borrower, the Administrative Agent, or the Swingline Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 8.01; and

     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 73

 



--------------------------------------------------------------------------------



 



BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

          (d) Change of Address, Etc. Each of the Borrower, the Administrative
Agent, and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

     Section 8.02. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan or issuance of a Letter of Credit, and shall
continue in full force and effect as long as any Loan or any other obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

     Section 8.03. Binding Effect. Subject to Article 4, this Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 74

 



--------------------------------------------------------------------------------



 



     Section 8.04. Successors and Assigns; Assignments and Participations.

          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letters of
Credit and in Swingline Loans) at the time owing to it); provided that

          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swingline Loans;

          (iii) any assignment of a Commitment and the Loans at the time owing
to a Lender must be approved by (a) the Administrative Agent, (b) the Swingline
Lender, (c) each Issuing Bank that has issued Letters of Credit then outstanding
in an aggregate principal amount (i) equal to or greater than $35,000,000, and
(2) which represents at such time more than 33.33% of all Letters of Credit
issued and outstanding hereunder (such approval by such Issuing Bank not to be
unreasonably withheld), and (d) so long as no Event of Default has occurred and
is continuing, the Borrower (such approval by the Borrower not to be
unreasonably withheld), unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 75

 



--------------------------------------------------------------------------------



 



          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee (the “Assignment Fee”) in the amount of $2,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, however, that in
the event of two or more concurrent assignments to members of the same Assignee
Group (which may be effected by a suballocation of an assigned amount among
members of such Assignee Group) or two or more concurrent assignments by members
of the same Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group), the Assignment Fee will be $2,500
plus the amount set forth below:

          Transaction:   Additional Assignment Fee:
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 8.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.16, and 8.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a promissory note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower, any Lender and any Issuing
Bank at any reasonable time and from time to time upon reasonable prior notice.
In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 76

 



--------------------------------------------------------------------------------



 



Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Disbursements and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.09(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.06 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender.

          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(g) as though it were a
Lender.

          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its promissory note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

          (h) Resignation as Swingline Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, upon 30 days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as Swingline Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as Swingline
Lender, as the case may be. If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.01(c). Upon the appointment of a

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 77

 



--------------------------------------------------------------------------------



 



successor Swingline Lender, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Swingline
Lender, as the case may be.

     Section 8.05. Expenses; Indemnity; Damage Waiver; Funding and Exchange
Losses.

               (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the
Administrative Agent or any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank), in connection with the enforcement or protection of
its rights after the occurrence of any Event of Default (A) in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

               (b) INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE SWINGLINE LENDER, EACH
LENDER AND EACH ISSUING BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSON (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Obligated
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, the Prior Credit Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any violation of or liability relating to Environmental Law related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Obligated Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 78

 



--------------------------------------------------------------------------------



 



negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Obligated Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Obligated Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. No Indemnitee referred to in this subsection
(b) shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent that such damages are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.21.

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the parties hereto shall not assert, and each
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.

          (e) THE BORROWER AGREES TO INDEMNIFY EACH LENDER (INCLUDING THE
SWINGLINE LENDER) AND EACH ISSUING BANK AGAINST ANY DIRECT OR INDIRECT COSTS OR
LOSSES (INCLUDING ANY DIRECT LOSSES DUE TO CURRENCY EXCHANGE RATES OR EXCHANGE
CONTROLS), OR REASONABLE EXPENSE WHICH SUCH LENDER OR ISSUING BANK MAY SUSTAIN
OR INCUR AS A CONSEQUENCE OF: (A) ANY FAILURE BY THE BORROWER TO BORROW OR TO
CONVERT OR CONTINUE ANY LOAN HEREUNDER (INCLUDING AS A RESULT OF THE BORROWER’S
FAILURE TO FULFILL ANY OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 4)
AFTER IRREVOCABLE NOTICE OF SUCH BORROWING, CONVERSION OR CONTINUATION HAS BEEN
GIVEN PURSUANT HERETO, (B) ANY PAYMENT, PREPAYMENT OR CONVERSION, ASSIGNMENT OR
FUNDING OF A EUROCURRENCY RATE LOAN REQUIRED BY ANY PROVISION OF THIS AGREEMENT
OR OTHERWISE MADE OR DEEMED MADE ON A DATE OTHER THAN THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF THE OPERATION OF
SECTION 2.01(c)), (C) ANY DEFAULT IN PAYMENT OR PREPAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY L/C
DISBURSEMENT OR ANY PART THEREOF OR INTEREST ACCRUED THEREON, AS

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 79

 



--------------------------------------------------------------------------------



 



AND WHEN DUE AND PAYABLE (AT THE DUE DATE THEREOF, WHETHER BY SCHEDULED
MATURITY, ACCELERATION, IRREVOCABLE NOTICE OF PREPAYMENT OR OTHERWISE), (D) THE
OCCURRENCE OF ANY EVENT OF DEFAULT, OR (E) THE FAILURE TO PAY ANY LOAN OR L/C
DISBURSEMENT DENOMINATED IN AN AVAILABLE CURRENCY, OR ANY INTEREST THEREON, IN
THE AVAILABLE CURRENCY IN WHICH SUCH LOAN WAS MADE OR APPLICABLE LETTER OF
CREDIT ISSUED, INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE EXPENSE
SUSTAINED OR INCURRED OR TO BE SUSTAINED OR INCURRED BY SUCH LENDER OR ISSUING
BANK IN LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, OR WITH RESPECT TO
COMMITMENTS MADE OR OBLIGATIONS UNDERTAKEN WITH THIRD PARTIES, TO EFFECT OR
MAINTAIN ANY LOAN OR LETTER OF CREDIT HEREUNDER OR ANY PART THEREOF. SUCH LOSS
SHALL INCLUDE, AS APPLICABLE: (i) AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS
REASONABLY DETERMINED BY SUCH LENDER OR ISSUING BANK, OF (A) ITS COST OF
OBTAINING THE FUNDS FOR THE LOAN OR LETTER OF CREDIT BEING PAID, PREPAID,
CONVERTED OR NOT BORROWED FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT,
PREPAYMENT OR FAILURE TO BORROW TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN (OR, IN THE CASE OF A FAILURE TO BORROW THE INTEREST PERIOD FOR SUCH LOAN
WHICH WOULD HAVE COMMENCED ON THE DATE OF SUCH FAILURE) OVER (B) THE AMOUNT OF
INTEREST (AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD BE REALIZED BY
SUCH LENDER IN RE–EMPLOYING THE FUNDS SO PAID, PREPAID OR NOT BORROWED FOR SUCH
PERIOD OR INTEREST PERIOD, AS THE CASE MAY BE, (ii) ANY LOSS INCURRED IN
LIQUIDATING OR CLOSING OUT ANY FOREIGN CURRENCY CONTRACT, AND (iii) ANY LOSS
ARISING FROM ANY CHANGE IN THE VALUE OF DOLLARS IN RELATION TO ANY LOAN OR L/C
DISBURSEMENT MADE IN ANOTHER AVAILABLE CURRENCY WHICH WAS NOT PAID ON THE DATE
DUE OR WHICH WAS NOT PAID IN THE AVAILABLE CURRENCY IN WHICH IT WAS MADE OR IN
WHICH THE APPLICABLE LETTER OF CREDIT WAS ISSUED.

          (f) AT THE REQUEST OF BORROWER, IN ORDER TO REDUCE THE TRANSACTION
COSTS INCURRED BY BORROWER IN CONNECTION WITH THE CLOSING OF THIS TRANSACTION,
INSTEAD OF TERMINATING THE PRIOR CREDIT AGREEMENT AND ALL LOAN DOCUMENTS
EXECUTED IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT AND THEN UTILIZING NEW
LOAN DOCUMENTS, ADMINISTRATIVE AGENT AND LENDERS HAVE AGREED WITH BORROWER’S
REQUEST THAT THEY (SUBJECT TO THE TERMS CONTAINED HEREIN) FUND THE PAYOFF OF THE
INDEBTEDNESS UNDER THE PRIOR CREDIT AGREEMENT BUT KEEP THE PRIOR LOAN DOCUMENTS
IN PLACE AND MODIFY, AMEND AND EXTEND (BUT NOT EXTINGUISH) SUCH DOCUMENTS AND
ADMIT NEW LENDERS AND REMOVE JPMORGAN CHASE BANK, N.A. AS ADMINISTRATIVE AGENT
AND COLLATERAL AGENT AND REMOVE CERTAIN LENDERS AND SUBSTITUTE BANK OF AMERICA
AS THE NEW ADMINISTRATIVE AGENT AND COLLATERAL AGENT. AS A CONDITION PRECEDENT
TO BANK OF AMERICA AND THE NEW LENDERS ACCEPTING THEIR NEW ROLES HEREUNDER,
BORROWER SHALL INDEMNIFY BANK OF AMERICA AND THE NEW LENDERS HEREUNDER AND HOLD
THEM HARMLESS IN THE MANNER STATED IN SECTION 8.05(b) EXCEPT THAT IN THE CASE OF
THIS INDEMNITY IT SHALL BE FOR ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND RELATED EXPENSES INCURRED BY AN INDEMNITEE RELATED TO THE ACTIONS OF
BORROWER WHICH OCCURRED DURING THAT PERIOD OF TIME PRIOR TO THE EFFECTIVE DATE.
ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO HAVE BEEN ISSUED PURSUANT

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 80

 



--------------------------------------------------------------------------------



 



HERETO, AND FROM AND AFTER THE EFFECTIVE DATE SHALL BE SUBJECT TO AND GOVERNED
BY THE TERMS AND CONDITIONS HEREOF.

          (g) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

          (h) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Total Commitment and the repayment, satisfaction or discharge
of all the other obligations hereunder.

     Section 8.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement or any Swap Agreement held by such Lender or Affiliate,
irrespective of whether or not such Lender or Affiliate shall have made any
demand and although such obligations may be unmatured. The rights of each Lender
and Affiliate of a Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or Affiliate may
have and are subject to the terms of the Intercreditor Agreement.

     Section 8.07. Replacement of Lenders. If any Lender requests compensation
under Section 2.11 or if any Lender delivers a notice pursuant to Section 2.12,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender is a Defaulting Lender, or if any Lender fails to execute and
deliver any consent, amendment or waiver to this Agreement or any other Loan
Document requested by the Borrower by the date specified by the Borrower (or
gives the Borrower written notice prior to such date of its intention not to do
so), then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 8.04(b)(iv);

     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and

     (d) such assignment does not conflict with applicable laws.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 81

 



--------------------------------------------------------------------------------



 



     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

     Section 8.08. Governing Law; Jurisdiction, Etc.

     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER OBLIGATED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER OBLIGATED PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER OBLIGATED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 82

 



--------------------------------------------------------------------------------



 



     Section 8.09. Waivers; Amendments, Etc.

          (a) No failure or delay of any Obligated Party, the Administrative
Agent, any Issuing Bank or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Obligated Party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

          (b) No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Obligated Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Obligated Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:



              (i) waive any condition set forth in Section 4.02 without the
written consent of each Lender (which consent may be provided as described in
the final paragraph of Section 4.02);



              (ii) extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Article 6) without the written consent of
such Lender;



              (iii) postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;



              (iv) reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 8.09) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend Section 2.07 or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the rate
provided in Section 2.07 or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;



              (v) change any Section in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;



              (vi) amend Section 1.06 or the definition of “Alternative
Currency” without the written consent of each Lender; or



              (vii) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 83

 



--------------------------------------------------------------------------------



 



     and, provided further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by any Issuing Bank in addition to the Lenders
required above, affect the rights or duties of any Issuing Bank under this
Agreement or any document relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) any contract between the Administrative Agent and the
Borrower may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

     Section 8.10. Entire Agreement; Amendment and Restatement. THIS AGREEMENT
(INCLUDING THE SCHEDULES AND EXHIBITS HERETO) AND THE OTHER LOAN DOCUMENTS
CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS
BUSINESS AND COMMERCE CODE, AND REPRESENT THE ENTIRE CONTRACT AMONG THE PARTIES
RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. ANY PREVIOUS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE PRIOR CREDIT AGREEMENT) AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. This Agreement amends and restates in its entirety the Prior Credit
Agreement. The execution of this Agreement and the other Loan Documents executed
in connection herewith does not extinguish the indebtedness, liens or loan
documents outstanding in connection with the Prior Credit Agreement and the
other Loan Documents nor does it constitute a novation with respect to such
indebtedness. Each Obligated Party that was a party to any Loan Document prior
to the date hereof represents and warrants that as of the Effective Date there
are no claims or offsets against or defenses or counterclaims to its obligations
under the Prior Credit Agreement or any of the other documents executed in
connection therewith. To induce the Lenders, the Issuing Banks and the
Administrative Agent to enter into this Agreement, each such Obligated Party (by
entering into the Loan Documents to which it is a party) waives any and all such
claims, offsets, defenses or counterclaims, whether known or unknown, arising
prior to the Effective Date and relating to the Prior Credit Agreement, Loan
Documents or the transactions contemplated hereby or thereby. Without limiting
the generality of the foregoing and notwithstanding any Loan Document to the
contrary, each Obligated Party (by entering into the Loan Documents to which it
is a party) the Administrative Agent, the Issuing Banks and the Lenders agree
and acknowledge that the term “Credit Agreement” as used in each Loan Document
means this Agreement.

     Section 8.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good–faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

     Section 8.12. Counterparts. This Agreement may be executed in two or more
counterparts and on telecopy counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one contract,
and shall become effective as provided in Section 8.03.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 84

 



--------------------------------------------------------------------------------



 



     Section 8.13. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

     Section 8.14. Interest Rate Limitation.

          (a) Notwithstanding anything herein to the contrary, if at any time
the applicable interest rate, together with all fees and charges which are
treated as interest under applicable law (collectively the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender,
shall exceed the Maximum Rate (as defined below) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable on the Loans of such Lender,
together with all Charges payable to such Lender, shall be limited to the
Maximum Rate. As used herein, the term “Maximum Rate” means, at any time and
with respect to any Lender, the maximum rate of non–usurious interest under
applicable law that such Lender may charge Borrower. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate. For purposes of determining the Maximum
Rate under Texas law, the applicable rate ceiling shall be the weekly ceiling
described in, and computed in accordance with Chapter 303 of the Texas Finance
Code.

          (b) If the amount of interest, together with all Charges, payable for
the account of any Lender in respect of any interest computation period is
reduced pursuant to paragraph (a) of this Section and the amount of interest,
together with all Charges, payable for such Lender’s account in respect of any
subsequent interest computation period, computed pursuant to Section 2.06, would
be less than the Maximum Rate, then the amount of interest, together with all
Charges, payable for such Lender’s account in respect of such subsequent
interest computation period shall, to the extent permitted by applicable law, be
automatically increased to such Maximum Rate; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this paragraph (b) exceed the aggregate amount by which
interest, together with all Charges, paid for its account has theretofore been
reduced pursuant to paragraph (a) of this Section.

          (c) No provision of this Agreement shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess of interest in such respect is hereby provided for, or shall
be adjudicated to be so provided, in this Agreement or otherwise in connection
with this loan transaction, the provisions of this Section shall govern and
prevail and neither the Borrower nor the sureties, guarantors, successors, or
assigns of the Borrower shall be obligated to pay the excess amount of such
interest or any other excess sum paid for the use, forbearance, or detention of
sums loaned pursuant hereto. In the event any Lender ever receives, collects, or
applies as interest any such sum, such amount which would be in excess of the
maximum amount permitted by applicable law shall be applied as a payment and
reduction of the principal of the Loans; and, if the principal of the Loans has
been paid in full, any remaining excess shall forthwith be paid to the Borrower.
In determining whether or not the interest paid or payable exceeds the Maximum
Rate, the Borrower and each Lender shall, to the extent permitted by applicable
law, (a) characterize any non–principal payment as an expense, fee, or premium
rather than as interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the entire contemplated term of
the Loans so that interest for the entire term does not exceed the Maximum Rate.

     Section 8.15. Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the Issuing Banks agrees to maintain
the confidentiality of the Information (as defined below),

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 85

 



--------------------------------------------------------------------------------



 



except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable law, including Federal and state securities laws.

     Section 8.16. Non–Application of Chapter 346 of the Texas Finance Code. The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties hereto not to be applicable to this Agreement or to the transactions
contemplated hereby.

     Section 8.17. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 86

 



--------------------------------------------------------------------------------



 



     Section 8.18. USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

     Section 8.19. Judgment Currency. This is a loan transaction in which the
specification of the Available Currency is of the essence, and the stipulated
currency shall in each instance be the currency of account and payment in all
instances. A payment obligation in one currency hereunder (the “Original
Currency”) shall not be discharged by an amount paid in another currency (the
“Other Currency”), whether pursuant to any judgment expressed in or converted
into any Other Currency or in another place except to the extent that such
tender or recovery results in the effective receipt by a party hereto of the
full amount of the Original Currency payable to such party. If for the purpose
of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Original Currency into the Other Currency, the rate of exchange
that shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Original Currency at the
relevant office with the Other Currency on the Business Day next preceding the
day on which such judgment is rendered. The obligation of the Borrower and the
Guarantors in respect of any such sum due from it to the Administrative Agent,
any Issuing Bank or any Lender under any Loan Document (in this Section 8.19
called an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder in the Other Currency such Entitled Person may in
accordance with normal banking procedures purchase the Original Currency with
the amount of the judgment currency so adjudged to be due; and the Borrower, as
a separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in the
Original Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Original Currency hereunder exceeds the amount of the
Other Currency so purchased.

     Section 8.20. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code of the United States or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors, or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Issuing Banks under clause (b)
of the preceding sentence shall survive the payment in full of the obligations
hereunder and the termination of this Agreement.

     Section 8.21. Time is of the Essence. Time is of the essence in the
performance of the Loan Documents.

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 87

 



--------------------------------------------------------------------------------



 



     Section 8.22. Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.

[Signature Page Follows]

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT, Page — 88

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              LENNOX INTERNATIONAL INC.
 
       
 
  By:    
 
       
 
      Susan K. Carter, Executive Vice President, Chief
 
      Financial Officer and Treasurer

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 1

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:    
 
       
 
      David A. Johanson
 
      Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 2

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender, as an Issuing     Bank and as
Swingline Lender
 
       
 
  By:    
 
       
 
      Steven A. Mackenzie
 
      Senior Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 3

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 4

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 5

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI, LTD.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 6

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 7

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND plc
 
       
 
  By:    
 
       
 
      Grover A. Fitch
 
      Senior Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 8

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NA
 
       
 
  By:    
 
       
 
      Jennifer L. Norris
 
      Senior Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 9

 



--------------------------------------------------------------------------------



 



                  BANK OF TEXAS, N.A.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 10

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 11

 



--------------------------------------------------------------------------------



 



              COMPASS BANK
 
       
 
  By:    
 
       
 
      Michael Keith
 
      Senior Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 12

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 13

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:    
 
       
 
      Janet L. Wheeler
 
      Assistant Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 14

 



--------------------------------------------------------------------------------



 



              AMEGY BANK NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
      Melinda N. Jackson
 
      Senior Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 15

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 16

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 17

 



--------------------------------------------------------------------------------



 



              FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
      Stephen R. Deaton
 
      Senior Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 18

 



--------------------------------------------------------------------------------



 



              REGIONS BANK
 
       
 
  By:    
 
       
 
      Robert J. Merkle
 
      Senior Vice President

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 19

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 20

 